 



Exhibit 10.34
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2
COLLABORATION AND LICENSE AGREEMENT
     This Collaboration and License Agreement (the “Agreement”) is made and
entered into effective as of December 3, 2004 (the “Effective Date”) by and
between Micromet AG, having its principal place of business at Staffelseestrasse
2, 81477, Munich, Germany (“Micromet”), and Ares Trading S.A., having its
principal place of business at Zone Industrielle de l’Ouriettaz, CH-1170
Aubonne, Switzerland (“Serono”). Micromet and Serono each may be referred to
herein individually as a “Party,” or collectively as the “Parties.”
Recitals
     A. Micromet is developing a pharmaceutical product comprising a human
antibody of IgG-1 subtype binding to EpCAM.
     B. Serono is a pharmaceutical company with experience in the development
and commercialization of pharmaceutical products.
     C. Micromet and Serono desire to collaborate on the development of the
Product (as defined below), to obtain marketing approval of the Product, and
thereafter to have one or both Parties commercialize the Product.
     In consideration of the foregoing premises and the mutual promises and
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
Agreement
1. Definitions
     When used in this Agreement, capitalized terms will have the meanings as
defined below and throughout the Agreement.
     1.1 “Additional Indication” means any of the following Indications: [***].
     1.2 “Affiliate” means a legal entity that controls, is controlled by, or is
under common control with a Party. For purposes of this definition only,
“control” and, with correlative meanings, the terms “controlled by” and “under
common control with” means (a) the possession, directly or indirectly, of the
power to direct the management or policies of a legal entity, whether through
the ownership of voting securities or by contract relating to voting rights or
corporate governance, or (b) the ownership, directly or indirectly, of more than
fifty percent (50%) of the voting securities or other ownership interest of a
legal entity; provided, however, that if local law restricts foreign ownership,
control will be established by direct or indirect
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.





--------------------------------------------------------------------------------



 



ownership of the maximum ownership percentage that may, under such local law, be
owned by foreign interests.
     1.3 “Applicable Law” means the laws, rules, and regulations, including any
statutes, rules, regulations, guidelines, or other requirements, that may be in
effect from time to time and apply to the development, manufacture,
registration, and marketing of the Product in the countries of the Territory,
including any such statutes, rules, regulations, guidelines, or other
requirements of the FDA or the EMEA.
     1.4 “Assignment Agreement” means the Assignment Agreement (“Übertragungs
Vertrag”) between Micromet GmbH and [***] and [***] entered into on [***].
     1.5 “BI” means Boehringer Ingelheim Pharma GmbH & Co. KG.
     1.6 “BI Process Development Agreement” means the Process Development
Agreement between Micromet and BI dated as of December 15, 2003.
     1.7 “BI Process License Agreement” means the Process License Agreement
between Micromet and BI entered into on December 15, 2003.
     1.8 “BLA” means a Biologics License Application filed with the FDA in
conformance with Applicable Law.
     1.9 “CAT Agreement” means the Non-Exclusive Product License Agreement
between Micromet and Cambridge Antibody Technology Limited entered into on
September 3, 2003.
     1.10 “Clinical Trial Materials” means the Product formulated in accordance
with applicable specifications, and placebo of such formulations, for
administration to healthy volunteers or patients in clinical trials.
     1.11 “Collaboration Technology” means Joint Collaboration Technology,
Micromet Collaboration Technology, and Serono Collaboration Technology.
     1.12 “Combination Study” has the meaning as defined in Section 3.1.5.
     1.13 “Commercialization” means the marketing, promotion, advertising,
selling or distribution of the Product in a country after all Marketing
Approvals have been obtained in such country. The term “Commercialize” has a
correlative meaning.
     1.14 “Commercially Reasonable Efforts” means those diligent efforts
consistent with the exercise of prudent scientific and business judgment, as
applied by a Party to the development and commercialization of its own
pharmaceutical products at a similar stage of development and with similar
market potential.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

2



--------------------------------------------------------------------------------



 



     1.15 “Confidential Information” has the meaning as defined in Section 9.1.
     1.16 “Control” and, with correlative meaning, the term “Controlled”, means,
with respect to a Party and any Patent, Know-How, or other intellectual property
right, the ability to grant the other Party access, a license or a sublicense
(as applicable) or right to use such Patent, Know-How, or intellectual property
right as provided in this Agreement without violating the terms of any agreement
or other arrangement with any Third Party existing at the time such Party would
be required under this Agreement to grant the other Party such access, license,
sublicense or right of use.
     1.17 “Co-Promotion Option” has the meaning as defined in Section 5.1.
     1.18 “Co-Promotion Option Period” has the meaning as defined in
Section 5.1.
     1.19 “Co-Promotion Period” has the meaning as defined in Section 5.2.
     1.20 “Co-Promotion Territory” means the territory of the United States or
Europe or both, with respect to which Micromet has exercised the Co-Promotion
Option.
     1.21 “Development Activities” means any activities to be performed pursuant
to a Development Plan in connection with the development of the Product,
including any in vitro or in vivo preclinical studies, clinical studies in
humans, the preparation and filing of the BLA or MAA, the development of a
commercial scale manufacturing process for the Product, and the manufacture of
Clinical Trial Materials for use in clinical trials performed prior to the first
Marketing Approval or as a condition of receiving such Marketing Approval.
     1.22 “Development Expenses” means, with respect to a Party, all direct and
indirect costs and expenses incurred by such Party in carrying out Development
Activities, calculated in accordance with generally accepted accounting
principles consistently applied and such Party’s cost accounting systems,
including (a) the cost of such individuals performing Development Activities by
or on behalf of such Party calculated at the FTE Rate; (b) reasonable
out-of-pocket expenses not included in the FTE Rate, as set forth in a
Development Plan (such as expenses for dedicated equipment, reagents, etc.);
(c) the Fully Burdened CTM Manufacturing Cost of, or purchase price paid for,
Clinical Trial Materials manufactured or purchased for the performance of the
Development Activities; and (d) manufacturing process development and other
services provided by Third Parties in connection with the performance of the
Development Activities. Development Expenses will not include [***].
     1.23 “Development Plan” means either or both of the Micromet Program Plan
or the Serono Program Plan.
     1.24 “Development Program” means either or both of the Micromet Program or
the Serono Program.
     1.25 “Dyax Agreement” means the License Agreement between Micromet and Dyax
Corporation entered into on October 30, 2000.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

3



--------------------------------------------------------------------------------



 



     1.26 “EMEA” means the European Medicines Evaluation Agency, or any
successor agency thereof.
     1.27 “EpCam” means the whole or part of the human epithelial cell adhesion
molecule EpCAM identified by the SWISS-PROT entry name TTD1_HUMAN and accession
number P16422.
     1.28 “Europe” means (a) those countries that, as the Effective Date, are
member states of the European Union, and (b) any country not included within the
foregoing that, as of the date of first commercial sale of the Product following
the receipt of the first Marketing Approval in a member state of the European
Union, is a member state of the European Union, and in each case any successor
states comprising the territory of such member states.
     1.29 “FDA” means the United States Food and Drug Administration, or any
successor agency thereof.
     1.30 “Field” means the treatment of human diseases, disorders and
conditions.
     1.31 “Final Study Report” has the meaning as defined in Section 3.1.
     1.32 “FTE” means [***] hours of scientific or technical work per year on or
directly related to the execution or implementation of a Development Program
carried out by a qualified individual by or on behalf of a Party. Scientific or
technical work can include, but is not limited to, research, experimental
laboratory work, developing manufacturing processes for the Product, conducting
pre-clinical and clinical development of the Product, recording and writing up
results, reviewing literature and references, holding scientific discussions,
preparing and filing a BLA or MAA for the Product, and managing and directing
scientific or technical staff.
     1.33 “FTE Rate” means (a) €[***] per FTE per annum for FTEs performed
outside of the United States, and (b) US$[***] per FTE per annum for FTEs
performed in the United States, which amounts described in each of the foregoing
subsections include laboratory supplies and equipment (excluding items provided
for separately under the applicable Development Program), equipment maintenance
costs, utilities, waste removal, and a pro rata allocation of general and
administrative expenses plus facilities expenses.
     1.34 “Fully Burdened CTM Manufacturing Cost” means the consolidated fully
burdened cost incurred by Serono or on its behalf in the manufacture of Clinical
Trial Materials, including (a) direct labor and material costs; (b) product
quality assurance/control costs, to the extent allocable to the Clinical Trial
Materials; (c) facility and equipment depreciation costs; (d) facility and
equipment validation and control costs; (e) costs of transport, customs,
clearance and storage of the Clinical Trial Materials (if necessary), duty, and
insurance; and (f) applicable overhead reasonably allocable to the Clinical
Trial Materials, in each case as determined in accordance with International
Accounting Standards as applied by Serono consistently across its products.
Fully-Burdened CTM Manufacturing Cost will exclude [***] and any [***]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

4



--------------------------------------------------------------------------------



 



     1.35 “GCP” means the standards, practices and procedures set forth in the
International Conference on Harmonization (ICH) guidelines entitled “Guidance
for Industry E6 Good Clinical Practice: Consolidated Guidance,” including
related regulatory requirements imposed by the FDA, and equivalent foreign
regulations or standards, as applicable.
     1.36 “GLP” means good laboratory practices regulations promulgated by the
FDA, published at 21 C.F.R. § 58, as such regulations may be amended from time
to time, and equivalent foreign regulations or standards, as applicable.
     1.37 “IND” means an Investigational New Drug Application filed with the
FDA, and the equivalent application in jurisdictions outside the United States.
     1.38 “Indication” means a cancer of [***] or any [***] thereof, including
[***], [***], [***], [***], [***], [***], [***], [***], [***], [***], [***],
[***], [***], [***], [***], [***], and [***]. Any [***] that are clinically or
pathologically distinct will be considered [***] (e.g. [***] and [***] are [***]
and for the purpose of this definition [***], or [***] are cancers [***] and for
the purpose of this definition [***]).
     1.39 “Interim Study Report” has the meaning as defined in Section 3.1.
     1.40 “JCC” has the meaning set forth in Section 5.4.2.
     1.41 “Joint Collaboration Technology” means any Patents and Know-How made,
conceived or developed jointly by employees, agents or independent contractors
of both Parties or their Affiliates during the course of, in furtherance of, and
as a direct result of such employees, agents or independent contractors
performing an activity pursuant to this Agreement.
     1.42 “Know-How” means (a) any scientific or technical information, results
and data of any type whatsoever, in any tangible or intangible form whatsoever,
that is not in the public domain or otherwise publicly known, including
databases, practices, methods, techniques, specifications, formulations,
formulae, knowledge, know-how, skill, experience, test data including
pharmacological, medicinal chemistry, biological, chemical, biochemical,
toxicological and clinical test data, analytical and quality control data,
stability data, studies and procedures, and manufacturing process and
development information, results and data, and (b) any biological, chemical, or
physical materials that are not in the public domain or otherwise available to
the public; all to the extent not claimed or disclosed in a Patent.
     1.43 “Licensed Know-How” means any Know-How Controlled by Micromet as of
the Effective Date or during the Term that is made, conceived or developed by
employees, agents or independent contractors of Micromet or its Affiliates and
that is necessary or useful for the manufacture, use, or sale of the Product;
but excluding any Know-How within the Micromet Collaboration Technology or Joint
Collaboration Technology.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

5



--------------------------------------------------------------------------------



 



     1.44 “Licensed Patents” means the Micromet Patents and the Third Party
Patents.
     1.45 “Licensed Technology” means the Licensed Know-How, the Licensed
Patents, the Micromet Collaboration Technology, and Micromet’s rights and
interest in the Joint Collaboration Technology.
     1.46 “MAA” means a marketing approval application filed with the EMEA, and
any corresponding applications in countries or territories other than the
European Union or the United States.
     1.47 “Major Market” means the [***], the [***], [***], [***], [***], [***]
and [***].
     1.48 “Marketing Approval” means the approval of a BLA or MAA, or any
supplement thereof, and any pricing and reimbursement approvals to the extent
required by Applicable Law prior to the sale of pharmaceutical products in a
country or territory.
     1.49 “Marketing Costs” has the meaning as defined in Exhibit F.
     1.50 “Micromet Collaboration Technology” means any Patents and Know-How
made, conceived or developed solely by employees, agents or independent
contractors of Micromet or its Affiliates during the course of, in furtherance
of, and as a direct result of such employees, agents or independent contractors
performing an activity pursuant to this Agreement.
     1.51 “Micromet Contribution” has the meaning as defined in Section 5.3.1.
     1.52 “Micromet Patents” means the Patents listed on Exhibit A and any other
Patents Controlled by Micromet as of the Effective Date or during the Term that
are made, conceived or developed by employees, agents or independent contractors
of Micromet or its Affiliates and are necessary or useful for the manufacture,
use, or sale of the Product; but excluding any Patents within the Micromet
Collaboration Technology or Joint Collaboration Technology,
     1.53 “Micromet Program” has the meaning as defined in Section 3.1.
     1.54 “Micromet Program Plan” has the meaning as defined in Section 3.1.
     1.55 “MT201” means a human antibody of IgG-1 subtype binding to EpCAM with
the sequence set forth in Exhibit B.
     1.56 “Net Profits” has the meaning as defined in Exhibit F.
     1.57 “Net Sales” means the gross amount invoiced by Serono, its Affiliates
or Sublicensees for sales of the Product to any Third Party (other than any
Sublicensee), less deductions with respect to: (a) normal trade, cash and
quantity discounts allowed by Serono, its Affiliates or Sublicensees, including
charge backs; (b) credits, allowances or adjustments
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

6



--------------------------------------------------------------------------------



 



allowed by Serono, its Affiliates or Sublicensees, including amounts allowed for
returned or defective products; (c) insurance and transportation charges paid by
Serono, its Affiliates or Sublicensees; (d) custom duties, value added taxes
(VAT), sales taxes or other governmental charges paid by Serono, its Affiliates
or Sublicensees in connection with such sales (but excluding what is commonly
known as income taxes); (e) amounts debited by Serono, its Affiliates or
Sublicensees on account of bad debts with respect to Net Sales previously
invoiced; and (f) rebates or reimbursements actually granted by Serono, its
Affiliates or Sublicensees to managed health care organizations, federal, state,
or local governments (or their agencies), including Medicaid rebates. In the
event any amounts debited on account of bad debts are subsequently recovered by
Serono, its Affiliates or Sublicensees, such amounts will be added to Net Sales
for the calendar quarter in which such recovery occurred.
If a Combination Product (as defined below) is sold, then for the purpose of
calculating royalties owed under this Agreement on sales of the Combination
Product, Net Sales will be calculated as follows: first, Serono will determine
the actual Net Sales of such Combination Product (calculated using the above
described deductions) and then such amount will be multiplied by the fraction
A/(A+B), where A is the weighted (by sales volume) average invoice price of the
actual Product component of such Combination Product, and B is the weighted (by
sales volume) average invoice price of the other active ingredient(s) or
functional device of such Combination Product. If the invoice price of either
the Product or the other active ingredient(s) or functional device of such
Combination Product cannot be determined, Net Sales of such Combination Product
will be equitably determined by the Steering Committee with unanimous agreement
of all members and without application of the dispute resolution procedures set
forth in Section 2.1.5. “Combination Product” means (a) a Product consisting of
MT201 and one or more other active ingredients, or (b) a Product where MT201
(alone or with one or more other active ingredients) is contained in or
otherwise administered to a patient by a functional device proprietary to
Serono, an Affiliate of Serono or a Third Party; but in all cases excluding any
inert ingredients or packaging materials.
Notwithstanding the foregoing, any amounts received on account of transfers of
Product between Serono, its Affiliates or Sublicensees will be excluded from the
calculation of Net Sales, and Net Sales will be calculated based on the final
sale of such transferred product by Serono, its Affiliates or Sublicensees to
any Third Party (who is not a Sublicensee). Further, transfers or dispositions
of the Product for charitable or promotional purposes or for preclinical,
clinical, manufacturing, regulatory or governmental purposes will not be deemed
to be “sales.”
     1.58 “Ongoing Trial” has the meaning as defined in Section 3.1.
     1.59 “Opt-Out Option” has the meaning as defined in Section 5.5.
     1.60 “Patents” means (a) all patents and patent applications in any country
or supranational jurisdiction, and (b) any provisionals, substitutions,
divisions, continuations, continuations in part, reissues, renewals,
registrations, confirmations, patents of addition, reexaminations, extensions,
supplementary protection certificates and the like, of any such patents or
patent applications.

7



--------------------------------------------------------------------------------



 



     1.61 “Pivotal Trial” means a clinical trial that is of appropriate size and
design to establish that a pharmaceutical product is safe and effective for its
intended use, to define warnings, precautions and adverse reactions that are
associated with the pharmaceutical product in the dosage range to be prescribed,
and is required to support Marketing Approval of such pharmaceutical product or
label expansion of such pharmaceutical product.
     1.62 “Product” means a product consisting of or comprising MT201.
     1.63 “Project Team” has the meaning as defined in Section 2.2.
     1.64 “Project Team Leader” has the meaning as defined in Section 2.2.
     1.65 “Rejected Indication” has the meaning set forth in Section 3.3.5.
     1.66 “Serono Collaboration Technology” means any Patents and Know-How that
are necessary or used for the manufacture, use, or sale of the Product and that
are made, conceived or developed solely by employees, agents or independent
contractors of Serono or its Affiliates during the course of, in furtherance of,
and as a direct result of such employees, agents or independent contractors
performing an activity pursuant to this Agreement.
     1.67 “Serono Program” has the meaning as defined in Section 3.3.
     1.68 “Serono Program Plan” has the meaning as defined in Section 3.3.
     1.69 “Steering Committee” has the meaning as defined in Section 2.1.1.
     1.70 “Sublicensee” means a Third Party that is developing or
Commercializing the Product pursuant to a license agreement with Serono or any
of its Affiliates.
     1.71 “Technology Acquisition Agreement” means any agreement entered into
before or after the Effective Date between a Party and a Third Party under which
such Party is granted a license to or is assigned any of such Third Party’s
Patents or Know-How that claim or cover the Product or the development,
manufacture or Commercialization thereof.
     1.72 “Technology Acquisition Payments” means any license fees, milestone
payments, royalties, or other cash payments made or payable by a Party to a
Third Party under any Technology Acquisition Agreement in connection with the
execution of such agreement or the development, manufacture or Commercialization
of the Product.
     1.73 “Term” has the meaning as defined in Section 11.1.
     1.74 “Territory” means all countries and territories of the world.
     1.75 “Third Party” means any entity other than Micromet, Serono or their
respective Affiliates.
     1.76 “Third Party Patents” means the Patents licensed to Micromet pursuant
to the Dyax Agreement and the CAT Agreement, and any other Patents of a Third
Party Controlled by

8



--------------------------------------------------------------------------------



 



Micromet as of the Effective Date that are necessary or useful for the
manufacture, use, or sale of the Product.
     1.77 “United States” means the United States of America, its territories
and possessions, including the Commonwealth of Puerto Rico.
     1.78 “Valid Claim” means: [***].
2. Collaboration Governance
     2.1 Steering Committee.
          2.1.1 Establishment. Within thirty (30) days following the Effective
Date, the Parties will establish a steering committee (the “Steering Committee”)
to oversee the development of the Product under this Agreement. Each Party will
appoint three (3) employees to serve as their representatives on the Steering
Committee. From time to time, Micromet and Serono each may replace any of its
representatives on the Steering Committee upon written notice to the other
Party. One member of the Steering Committee will be designated as the
“Chairperson.” Micromet will designate the Chairperson for the period prior to
the commencement of the Serono Program, and Serono will designate the
Chairperson for the period following the commencement of the Serono Program.
Subject to the provisions of this Section 2, the Steering Committee will
establish its own procedural rules for its operation.
          2.1.2 Tasks of the Steering Committee. The Steering Committee will:
(a) determine Indications to be pursued in the development of the Product;
(b) review and approve, in its discretion, any updates or amendments to the
Micromet Program Plan and accompanying budget for Development Expenses proposed
by the Project Team; (c) develop the strategy for the Serono Program; (d) review
and approve, in its discretion, the Serono Program Plan (including the
allocation of Development Activities therein) and any updates or amendments
thereto proposed by the Project Team; (e) monitor the progress of the activities
undertaken by the Parties pursuant to the Development Program; (f) review the
product lifecycle plans of the Parties for the Product, including indication and
label expansions, new dosage forms, and new formulations
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

9



--------------------------------------------------------------------------------



 



or delivery systems; (g) agree upon a communication strategy for the Product;
(h) attempt to resolve disputes among the members of the Project Team and
(i) take such other actions as are expressly delegated to the Steering Committee
in this Agreement. The Steering Committee will not have any power to amend this
Agreement and will have only such powers as are specifically delegated to it
under this Agreement.
          2.1.3 Steering Committee Meetings. The Steering Committee will meet
not less than once every calendar quarter until completion of the Ongoing
Trials; thereafter, the Steering Committee will meet not less than
semi-annually. Meetings may be held in person or by means of telecommunication
(telephone, video, or web conferences); provided that at least one meeting per
year will be held in person. At least four (4) members of the Steering Committee
will constitute a quorum for any meeting, provided that at least two
(2) representatives from each Party are present. The Steering Committee may meet
more frequently by agreement of the Parties or upon the request of either Party.
The Chairperson will be responsible for organizing the meetings of the Steering
Committee and for distributing the agenda of the meetings, which will include
any report received from the Project Team Leaders, but will have no additional
powers or rights beyond those held by the other representatives to the Steering
Committee. The Chairperson will include on the agenda any item within the scope
of the responsibility of the Steering Committee that is requested to be included
by a Party, and will distribute the agenda to the Parties no less than seven
(7) days before any meeting of the Steering Committee. Each Party may, in its
discretion, invite non-voting employees, consultants or advisors (which
consultants and advisors will be under an obligation of confidentiality no less
stringent than the terms set forth in Section 9) to attend any meeting of the
Steering Committee. Each Party will bear its own costs associated with holding
and attending Steering Committee meetings.
          2.1.4 Meeting Minutes. Minutes will be kept of all Steering Committee
meetings by the hosting Party and sent to all members of the Steering Committee
for review and approval within fourteen (14) days after each meeting. If the
meeting is held by means of telecommunication, Micromet will be deemed to be the
hosting Party during the Micromet Program, and Serono will be deemed to be the
hosting Party during the Serono Program. Minutes will be deemed approved unless
any member of the Steering Committee objects to the accuracy of such minutes by
providing written notice to the other members of the Steering Committee within
fourteen (14) days of receipt of the minutes. In the event of any such objection
that is not resolved by mutual agreement of the Parties, such minutes will be
amended to reflect such unresolved dispute.
          2.1.5 Decision Making.
               (a) Unless expressly otherwise set forth in this Agreement, the
Steering Committee will take action by unanimous consent of the Parties, with
each Party having a single vote, irrespective of the number of representatives
actually in attendance at a meeting, or by a written resolution signed by the
designated representatives of each of the Parties.
               (b) If the Steering Committee is unable to reach unanimous
consent on a particular matter within thirty (30) days of a formal vote
requested by either Party on such matter, then either Party may provide written
notice of such dispute to the Chief Executive

10



--------------------------------------------------------------------------------



 



Officer of the other Party; provided, however, that no such referral to the
Chief Executive Officers will occur, and [***] will have the casting vote, with
respect to matters relating to the [***].
               (c) The Chief Executive Officers (or their respective designees,
who will not be members of the Steering Committee or Project Team) of each of
the Parties will meet at least once in person to discuss the dispute and use
their good faith efforts to resolve the dispute within [***] after submission of
such dispute to such officers.
               (d) If any such dispute is not resolved by the Chief Executive
Officers or their designees within [***] after submission of such dispute to
such officers, then the Chief Executive Officer of [***] will have the authority
to finally resolve such dispute (reasonably taking into consideration the
position of [***]); provided, however, [***].
     2.2 Project Team.
          2.2.1 Establishment of the Project Team. At its first meeting, the
Steering Committee will establish a joint project team consisting of an adequate
number of employees of both Parties that will be responsible for managing the
execution of Development Activities (the “Project Team”). The Project Team may
change its number of representatives from time to time by mutual consent of its
members. Each Party will designate one of its Project Team members as the
co-leader of the Project Team (each, a “Project Team Leader”). The Project Team
Leaders may, in their discretion, create sub-teams of the Project Team for the
purpose of carrying out specific tasks provided for in this Agreement. From time
to time, Micromet and Serono each may replace any of its representatives on the
Project Team upon written notice to the other Party. The Project Team Leaders
will alternate serving as the Chairperson of the Project Team, with each Project
Team Leader acting as Chairperson for a period of one year. Micromet will
designate the first Chairperson. The Chairperson will be responsible for
administering Project Team meetings and circulating the agenda prior to each
meeting, but will have no additional powers or rights beyond those held by the
other representatives to the Project Team. Subject to the provisions of this
Section 2, the Project Team will establish its own procedural rules for its
operation.
          2.2.2 Tasks of the Project Team. The Project Team will: (a) propose
any appropriate updates or amendments to the Micromet Program Plan or the
accompanying budget for Development Expenses; (b) propose the Serono Program
Plan (including the allocation of Development Activities therein) and the
accompanying budget for Development Expenses as well as any appropriate updates
or amendments thereto; (c) coordinate the activities undertaken by the Parties
pursuant to the Development Program; and (d) take such other actions as are
expressly delegated to Project Team by the Steering Committee. The Parties
acknowledge and agree that certain portions of the Micromet Program Plan in the
form attached to this Agreement as Exhibit G contain references to potential
changes to the Micromet Program Plan or the studies to be performed pursuant to
such plan, and that any such potential changes will become part of
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

11



--------------------------------------------------------------------------------



 



the Micromet Program Plan only upon unanimous consent of the Parties pursuant to
the decision making processes set forth in Section 2.2.5 and 2.1.5.
          2.2.3 Meeting. The Project Team will meet not less than once every
calendar quarter. Meetings may be held in person or by means of
telecommunication (telephone, video, or web conferences); provided that at least
one meeting per year will be held in person. At least four (4) members of the
Project Team will constitute a quorum for any meeting, provided that at least
two (2) representatives from each Party are present. The Project Team may meet
more frequently by agreement of the Parties or upon the request of either Party.
Each Party will bear its own costs associated with holding and attending Project
Team meetings.
          2.2.4 Minutes. Minutes will be kept of all Project Team meetings by
the hosting Party and sent to all members of the Project Team for review and
approval within fourteen (14) days after each meeting. If the meeting is held by
means of telecommunication, Micromet will be deemed to be the hosting Party
during the Micromet Program, and Serono will be deemed to be the hosting Party
during the Serono Program. Minutes will be deemed approved unless either Project
Team Leader objects to the accuracy of such minutes by providing written notice
to the other Project Team Leader within fourteen (14) days of receipt of the
minutes. In the event of any such objection that is not resolved by mutual
agreement of the Parties, such minutes will be amended to reflect such
unresolved dispute.
          2.2.5 Decision Making. The Project Team will take action by unanimous
consent of the Parties, with each Party having a single vote, irrespective of
the number of representatives actually in attendance at a meeting or by a
written resolution signed by both Project Team Leaders. If the Project Team is
unable to reach unanimous consent on a particular matter within thirty (30) days
of a formal vote requested by either Party on such matter, either Project Team
Leader may refer such matter to the Steering Committee for resolution.
          2.2.6 Reporting. Within thirty (30) days after the end of each
calendar quarter and at least one week prior to any Steering Committee meeting,
the Project Team Leaders will provide to the Steering Committee a written
progress report, which will describe the progress made in the performance of
Development Activities since the last such report. In addition to the progress
reports provided hereunder, it is contemplated that the Parties will maintain
informal communications through the Project Team Leaders on their day-to-day
activities under this Agreement.
          2.2.7 Dissolution. If Micromet does not exercise the Co-Promotion
Option described in Section 5.1, then the Project Team will be disbanded upon
the expiration of the Co-Promotion Option Period.
3. Development Program
     3.1 Micromet Program. Subject to the terms and conditions of this
Agreement, Micromet will perform the following activities (collectively, the
“Micromet Program”) following the Effective Date, all as described in further
detail in the plan attached to this Agreement as Exhibit G, which plan will
include the development timelines and a budget of

12



--------------------------------------------------------------------------------



 



Development Expenses to be incurred pursuant to the Micromet Program (the
“Micromet Program Plan”):
          3.1.1 Ongoing Trial. Completion of the following Phase II clinical
trials of the Product being conducted by Micromet as of the Effective Date:
MT201-201 (prostate cancer) and MT201-202 (metastatic breast cancer) (each, an
“Ongoing Trial”);
          3.1.2 Interim Study Report. Compilation of initial statistical
analysis of each Ongoing Trial (each, an “Interim Study Report”), to be
performed [***] weeks after registration of the last patient in the applicable
Ongoing Trial;
          3.1.3 Final Study Report. Preparation of a final study report for each
Ongoing Trial (each, a “Final Study Report”), to be performed following database
lock ([***] weeks after registration of the last patient) and completion of the
applicable Ongoing Trial;
          3.1.4 BI Process Development Agreement. Management of Micromet’s
collaboration relating to the development and scale-up of a manufacturing
process for the Product pursuant to the BI Process Development Agreement;
          3.1.5 Combination Study. Performance of a Phase I clinical trial
designed to demonstrate the safety of a combination of the Product with
docetaxel (the “Combination Study”); and
          3.1.6 Ongoing Preclinical Work. Performance of certain additional
preclinical activities relating to Product.
     3.2 Conduct of the Micromet Program.
          3.2.1 Efforts and Standards. Micromet will use Commercially Reasonable
Efforts to conduct the Micromet Program, either itself or with or through
Affiliates or Third Party contractors. Micromet will use or retain personnel
with sufficient skills and experience as are required to accomplish efficiently
and expeditiously the activities of the Micromet Program as set forth in the
Micromet Program Plan in a good scientific manner and in compliance in all
material respects with all Applicable Laws including GLP and GCP. Micromet will
commit such amount of FTEs to conduct the Micromet Program as are necessary to
accomplish the Micromet Program in a timely manner, and in any event no smaller
amount of FTEs than are specified by the Micromet Program Plan. Serono will not
be obligated to reimburse Micromet for any Development Expenses incurred by or
on behalf of Micromet for the Micromet Program in excess of the total
Development Expenses budgeted in the Micromet Program Plan, unless otherwise
agreed in writing by Serono.
          3.2.2 Records. All preclinical work conducted by or on behalf of
Micromet in the Micromet Program will be completely and accurately recorded, in
sufficient detail and in good scientific manner, in separate laboratory
notebooks distinct from other work being conducted by Micromet. Micromet will
also retain all clinical trial records required by
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

13



--------------------------------------------------------------------------------



 



Applicable Law to be maintained. On reasonable notice, and at reasonable
intervals but not more than [***], Serono will have the right to audit
Micromet’s compliance with this Section 3.2.2.
     3.3 Serono Program.
          3.3.1 Scope. Promptly after receipt by Serono of the Interim Study
Reports for both Ongoing Trials, the Steering Committee will develop a strategy
for the development of the Product and the further Development Activities
through Marketing Approval of the Product, other than the Development Activities
included in the Micromet Program (the “Serono Program”).
          3.3.2 Serono Program Plan.
               (a) During and promptly following the formulation of the Serono
Program, the Project Team will prepare a plan describing the Development
Activities to be performed during the Serono Program to enable the filing of
BLAs and MAAs and the receipt of Marketing Approval for the Product in the
Territory (the “Serono Program Plan”), including a budget of Development
Expenses to be incurred pursuant to the Serono Program Plan and the procedures
for the timely transfer to Serono of any preclinical and clinical analytical
assays and clinical data, regulatory filings, and any other Licensed Know-How,
materials, or data relating to the Product.
               (b) Within [***] days after receipt by Serono of the Final Study
Reports for both Ongoing Trials, the Project Team will review and update the
draft Serono Program Plan, if necessary, and present the Serono Program Plan to
the Steering Committee for review and approval. Within [***] days of its
receipt, the Steering Committee will approve the Serono Program Plan, after, if
necessary, making any revisions thereto to render such Plan approvable.
          3.3.3 Commencement. The Serono Program will commence upon approval by
the Steering Committee of the initial Serono Program Plan pursuant to
Section 3.3.2 above.
          3.3.4 Responsibilities.
               (a) If Micromet has exercised the Co-Promotion Option with
respect to both the United States and Europe, then the Parties, [***], will
[***]. Subject to the foregoing, the Steering Committee will define the
development strategy for each such Indication and approve the allocation of the
Development Activities of the Serono Program Plan between the Parties in its
discretion and the Project Team will coordinate the Development Activities
undertaken by each Party for each such Indication.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

14



--------------------------------------------------------------------------------



 



               (b) If Micromet has not exercised the Co-Promotion Option, or has
exercised it with respect to the United States or Europe only, then the Steering
Committee will approve the allocation of the Development Activities of the
Serono Program Plan between the Parties in its discretion; provided, however,
that notwithstanding anything in this Agreement to the contrary, any Development
Activities allocated to Micromet will be subject to Micromet’s written consent.
               (c) Each Party will be responsible for the performance of such
Development Activities as may be allocated to it under the Serono Program Plan
pursuant to subsections (a) and (b) above. In any event, the Serono Program Plan
will provide that Serono is responsible for performing all activities relating
to Chemistry, Manufacturing and Controls (CMC) pursuant to the BI Process
Development Agreement.
          3.3.5 Additional Indications.
               (a) At any time during the Co-Promotion Period, Micromet may
submit to the Steering Committee a written proposal to add to the Serono Program
any Indication from the list of Additional Indications that is not then included
in the Serono Program. If the Steering Committee approves the inclusion of such
Indication in the Serono Program, then the Serono Program Plan will be updated
to include the Development Activities to be performed by the Parties in
connection with such Indication. If the Steering Committee does not approve the
inclusion of any such Indication in the Serono Program (each such Indication, a
“Rejected Indication”), then, notwithstanding anything in this Agreement to the
contrary, Micromet will have the right, at its own option and expense, to plan
and conduct the development of the Product for each such Rejected Indication;
provided, however, that Micromet may not conduct development of the Product for
more than [***] Rejected Indications simultaneously; and provided further,
however, that Micromet may not conduct development of the Product for any
Rejected Indication if such Indication has not been approved pursuant to
Section 2.1.5 for inclusion in the Serono Program based on a determination made
in good faith, on the basis of substantiated medical or scientific rationale,
that conducting the development of the Product for such Indication could present
safety issues that could compromise the Serono Program. Micromet agrees and
acknowledges that if and for so long as the Product is being developed as part
of the Serono Program for the [***].
               (b) As Serono is responsible following the completion of the
Micromet Program for conducting meetings and discussions related to the Product
with regulatory authorities, including the FDA, Micromet will not, in the course
of developing the Product for a Rejected Indication, conduct any such meetings
or discussions without Serono’s participation or its prior written consent,
which consent will not be unreasonably withheld. In addition, Micromet will not
send any written materials to the FDA or any other regulatory authority
regarding the Product unless such written materials have been reviewed and
approved by Serono, which approval will not be unreasonably withheld. If
Micromet receives any written or oral communications from the FDA or any other
regulatory authority relating to the Product, Micromet will promptly notify
Serono and provide a copy to Serono of any written
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

15



--------------------------------------------------------------------------------



 



communication, or notes of any oral communication. The Parties will confer
regarding any response to such written or oral communication prior to its
transmission by Serono to the FDA or other regulatory authority. Micromet will
provide to Serono any safety data resulting from any clinical trials conducted
of the Product in the Rejected Indication in accordance with Applicable Law and
the safety reporting and data exchange agreement executed by the Parties
pursuant to Section 3.8. Serono will be responsible pursuant to such safety
reporting and data exchange agreement for reporting safety data to the FDA or
other regulatory authorities.
               (c) At any time during which Micromet is developing the Product
for a Rejected Indication, Micromet will provide to Serono a copy of any INDs,
any interim analyses and final reports of clinical trials performed of the
Product for such Rejected Indication, and will otherwise provide updates at the
meetings of the Project Team and Steering Committee regarding the development of
the Product for the Rejected Indication, including a detailed description of the
development costs incurred by Micromet to date with respect to such development.
Serono will have the right, not more than [***], to review source data of the
clinical trials of the Product for the Rejected Indication that are available to
Micromet. Micromet will conduct any clinical studies of the Product in the
Rejected Indication in compliance in all material respects with all Applicable
Laws including GCP. Serono may at any time during the period Micromet is
developing the Product for a Rejected Indication elect to include such Rejected
Indication as part of the Serono Program. Upon such election, (i) the Serono
Program Plan will be updated to include the Development Activities to be
performed by the Parties in connection with such Indication; (ii) Micromet will
transfer to Serono any clinical data, regulatory filings including INDs, and any
other Know-How, materials, or data that have been made, conceived or developed
during the development of the Product for the Rejected Indication in an orderly
fashion and in a manner such that the value of the delivered information and
materials is preserved in all material respects; (iii) Micromet will assign or
sublicense to Serono any Technology Acquisition Agreement entered into by
Micromet pursuant to Section 6.3.1 with respect to the development of the
Product for such Rejected Indication; (iv) Serono will [***]; (v) such
Indication will cease to be a Rejected Indication; and (vi) Serono will [***].
               (d) If Micromet has completed all Pivotal Trials of the Product
in a Rejected Indication that, as reasonably determined in good faith in
accordance with the decision making processes set forth in Section 2.1.5, are
required to support Marketing Approval for the Product in such Rejected
Indication, then such Indication will cease to be a Rejected Indication and will
be deemed included in the Serono Program, and Micromet will transfer to Serono
any clinical data and any other Know-How, materials, or data that have been
made, conceived or developed during the development of the Product for the
Rejected Indication in an orderly fashion and in a manner such that the value of
the delivered information and materials is preserved in all material respects.
Micromet will also assign or sublicense to Serono any Technology Acquisition
Agreement entered into by Micromet pursuant to Section 6.3.1 with
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

16



--------------------------------------------------------------------------------



 



respect to the development of the Product for such Rejected Indication. Serono
will thereafter prepare and file a BLA or MAA for the Product in such Rejected
Indication. Within [***] days of acceptance of such BLA or MAA by the relevant
regulatory authority, Serono will [***], and [***]. The Parties will update the
marketing plan developed pursuant to Section 5 to include such Rejected
Indication and will Commercialize the Product for such Rejected Indication under
the terms of this Agreement.
               (e) If the BI Process Development Agreement and the BI Process
License Agreement have been assigned to Serono or Serono is then manufacturing
Clinical Trial Materials, Serono will supply to Micromet Clinical Trial
Materials required by Micromet for the development of any Rejected Indication
[***]. Serono will use commercially reasonable efforts to ensure that capacity
is available at a Serono manufacturing facility or a BI manufacturing facility
to meet the foregoing obligation, provided that in the event of any capacity
limitations, the supply of Clinical Trial Materials for the performance of the
Serono Program or Product for the Commercialization of the Product will take
precedence over the supply of Clinical Trial Materials required by Micromet for
the development of such Rejected Indications.
          3.3.6 Records. All preclinical work conducted by or on behalf of the
Parties in the Serono Program will be completely and accurately recorded, in
sufficient detail and in good scientific manner, in separate laboratory
notebooks distinct from other work being conducted by the applicable Party. Each
Party will also retain all clinical trial records required by Applicable Law to
be maintained in connection with the Serono Program or the development of any
Rejected Indication. During any period when either both Parties are performing
Development Activities under the Serono Program or Micromet is developing a
Rejected Indication, on reasonable notice, and at reasonable intervals but not
more than [***] [***], each Party will have the right to audit the other Party’s
compliance with this Section 3.3.6.
     3.4 Diligence in Development.
          3.4.1 By Serono. Serono, itself or through one or more Affiliates,
Sublicensees or other Third Parties, will use Commercially Reasonable Efforts to
develop and obtain Marketing Approval for the Product in all Major Markets.
Serono will perform the Serono Program in a good scientific manner and in
compliance in all material respects with all Applicable Laws including GLP and
GCP. All efforts of Serono’s Affiliates, Sublicensees and Third Party
contractors will be considered efforts of Serono for the purpose of determining
Serono’s compliance with its obligations under this Section 3.4.1. Serono’s
fulfillment of its obligations to use Commercially Reasonable Efforts under this
Section 3.4.1 will be conclusively established at any given time if, during the
preceding [***] period, any one of the following situations applies: (a) with
respect to any [***] period falling within the first [***] from the
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

17



--------------------------------------------------------------------------------



 



commencement of the Serono Program pursuant to Section 3.3.3, Serono, its
Affiliates or Sublicensees [***]; (b) with respect to any subsequent [***]
period, Serono, its Affiliates or Sublicensees [***]; (c) Serono, its Affiliates
or Sublicensees [***]; (d) Serono, its Affiliates or Sublicensees [***]; or (e)
the Parties collectively [***] with respect to [***] (i) at least [***] during
such [***] period, or (ii) at least [***], in the aggregate, during such [***]
period [***].
          3.4.2 By Micromet. Micromet will use Commercially Reasonable Efforts
to perform its Development Activities under the Serono Program in a good
scientific manner and in compliance in all material respects with all Applicable
Laws including GLP and GCP. All efforts of Micromet’s Affiliates will be
considered efforts of Micromet for the purpose of determining Micromet’s
compliance with its obligations under this Section 3.4.2.
     3.5 Development Expenses.
          3.5.1 Obligation. Serono will bear all Development Expenses incurred
by the Parties; provided, however, that (a) Serono will not have any obligation
to make any payments in excess of [***] Euros (€[***]) with respect to the
Micromet Program as described in the plan attached to this Agreement as
Exhibit G; (b) Serono will not have any obligation to make any payments with
respect to Micromet’s FTEs for the management of the Ongoing Trials, and
(c) during the Co-Promotion Period, the allocation of Development Expenses
incurred by the Parties for the Serono Program will be as set forth in
Section 5.3.
          3.5.2 Reports and Payment. Serono will pay to Micromet on or before
the first day of each calendar quarter the amount of Development Expenses
budgeted to be incurred by Micromet in such calendar quarter as set forth in the
applicable Development Plan. Within thirty (30) days of the end of each calendar
quarter, Micromet will provide Serono with quarterly reports containing a
detailed account of Development Activities performed by Micromet and Micromet’s
Development Expenses incurred during the preceding calendar quarter, including
the number of individuals that performed Development Activities, the number of
FTE hours worked by each such individual and the out-of-pocket expenses incurred
by Micromet. All reported charges will be in accordance with the budget for
Development Expenses for the applicable Development Plan. Any such report will
be considered Confidential Information of Micromet, subject to the terms and
conditions of Section 9. The Development Expenses set forth in such reports will
be reconciled with Serono’s payments for such quarter. If such payments are in
excess of Micromet’s accumulated Development Expenses, then the amount of such
excess will be credited against the next payment of Development Expenses due by
Serono hereunder (or, if no such payment is due, refunded by Micromet to Serono
within [***] days of such determination). If Micromet’s accumulated Development
Expenses exceed the amount paid by Serono, then Serono will pay the excess
amount to Micromet within [***] days of the determination.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

18



--------------------------------------------------------------------------------



 



     3.6 Development Plan Updates. In the course of the performance of the
Development Program, the Project Team will update the applicable Development
Plan as it deems necessary and appropriate. In addition, the Project Team will
update the budget for Development Expenses set forth in the applicable
Development Plan in order to reflect the changes to the Development Plan. Any
changes to a Development Plan, including changes to the budget for Development
Expenses, are subject to approval by the Steering Committee.
     3.7 Technology Transfer; Assignment of BI Process Development Agreement and
BI Process License Agreement.
          3.7.1 Technology Transfers. Upon commencement of the Serono Program
pursuant to Section 3.3.3, the Parties will transfer the Licensed Know-How to
Serono in accordance with the Serono Program Plan. In addition, from time to
time in connection with the performance by the Parties of the Serono Program
Plan, the Parties will share any analytical assays and clinical data, regulatory
filings, and any other Know-How, materials, or data relating to the Product that
have not already been shared between the Parties. The costs incurred by the
transferring Party in connection with any transfers made pursuant to this
Section 3.7.1 will be [***].
          3.7.2 Assignment of BI Process Development Agreement and BI Process
License Agreement. Promptly following the Effective Date, Micromet will use
diligent efforts to obtain BI’s consent to the assignment of the BI Process
Development Agreement and the BI Process License Agreement to Serono, and if
Micromet has received such consent, Micromet will assign the BI Process
Development Agreement and the BI Process License Agreement to Serono [***] of
the Serono Program pursuant to Section 3.3.3. If such consent is not received by
Micromet prior to the end of such [***], the Parties will in good faith
negotiate an alternate arrangement under which Micromet will supply Clinical
Trial Materials and Product to Serono for Serono’s performance of this Agreement
or take any actions pursuant to the BI Process Development Agreement and the BI
Process License Agreement that would permit Serono or its designee to
manufacture Clinical Trials Materials and the Product. If Micromet is supplying
Clinical Trial Materials or Product to Serono and Micromet is also developing
the Product for a Rejected Indication, then in the event of any capacity
limitations with respect to the manufacture of Clinical Trial Materials or
Product, the supply of Clinical Trial Materials for the performance of the
Serono Program or Product for the Commercialization of the Product will take
precedence over the supply of Clinical Trial Materials required by Micromet for
the development of such Rejected Indication.
     3.8 Regulatory Obligations during the Development Program. During the
Micromet Program, Micromet will maintain a safety database with respect to any
animal studies or clinical trials conducted with the Product by or on behalf of
Micromet and will be responsible for maintaining INDs and conducting any other
regulatory activities required for the conduct of the Micromet Program,
including communicating and preparing and filing all reports (including adverse
drug experience reports) with the FDA or other applicable regulatory
authorities. If Micromet receives any written or oral communications from the
FDA or any other regulatory
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

19



--------------------------------------------------------------------------------



 



authority relating to the Product, Micromet will promptly notify Serono and
provide a copy to Serono of any written communication, or notes of any oral
communication. The Parties will confer regarding any response to such written or
oral communication prior to its transmission to the FDA or other regulatory
authority. Upon Micromet’s exercise of its Co-Promotion Option, the Parties will
execute a safety reporting and data exchange agreement specifying safety
reporting requirements and methods for exchange of important safety information
regarding the Product. Upon the commencement of the Serono Program pursuant to
Section 3.3.3, the Parties will maintain a common safety database for animal
studies and clinical trials of the Product, which database will be managed by
Serono. Serono will thereafter be responsible for maintaining INDs and
conducting any other regulatory activities required for the conduct of the
Serono Program, including communicating and preparing and filing all reports
(including adverse drug experience reports) with the FDA or other applicable
regulatory authorities.
     3.9 Clinical Trial Materials. Micromet will be responsible for purchasing
any additional Clinical Trial Materials from BI pursuant to the BI Process
Development Agreement that are required to conduct the Ongoing Clinical Trials
and the Combination Study. Serono will be responsible for manufacturing or
purchasing all Clinical Trial Materials required to conduct the Serono Program.
The costs of manufacturing or purchasing Clinical Trial Materials for the
conduct of the Serono Program will be Development Expenses.
     3.10 Progress Reports. The Parties will inform each other of their
Development Activities through their interactions in the Project Team and
through progress reports submitted to the Steering Committee. To the extent not
otherwise provided for herein, upon request of a Party, the other Party will
provide the requesting Party copies of clinical trial protocols, preliminary
reports and final reports of any clinical studies performed by it, and any other
information or data reasonably requested by the other Party.
4. Unilateral Commercialization by Serono
     4.1 Principles of Commercialization. Serono will be solely responsible for
Commercializing the Product in the Territory during the Term; provided, however,
that, during the Co-Promotion Period, Section 5 will apply to the Parties’
co-promotion of the Product in the Co-Promotion Territory.
     4.2 Regulatory Obligations during Commercialization. Serono will own and
maintain all regulatory filings and Marketing Approvals for the Product
developed pursuant to this Agreement, including all INDs, BLAs and MAAs (other
than those INDs held by Micromet pursuant to the Micromet Program prior to their
transfer to Serono pursuant to Section 3.7 and those INDs held by Micromet
pursuant to Section 3.3.5). As between the Parties, Serono will be solely
responsible for all activities in connection with maintaining Marketing
Approvals and other regulatory approvals required for the Commercialization and
manufacture of the Product in the Territory, including communicating and
preparing and filing all reports (including adverse drug experience reports)
with the applicable regulatory authorities.
     4.3 Regulatory Meetings. Serono will promptly notify Micromet in writing
and in advance of any meeting with or inspection by any regulatory authority
related to the Product and provide copies of any written correspondence and
documentation relating thereto. At

20



--------------------------------------------------------------------------------



 



Micromet’s option, and subject to Serono’s approval, which will not unreasonably
be withheld, Micromet may have an employee or Third Party consultant participate
in such meeting or inspection as an observer.
     4.4 Diligence in Commercialization. Serono will use Commercially Reasonable
Efforts to launch the Product in a country after receiving all Marketing
Approvals in such country, and thereafter will use Commercially Reasonable
Efforts to Commercialize the Product in such country. Serono may sell the
Product as part of a bundle with other Serono products or offer package deals to
customers that include the Product, provided that for the calculation of Net
Sales, the gross amount invoiced for the Product so treated will be deemed to be
the weighted (by sales volume) average invoice price in the preceding calendar
quarter for Product sold separately and the rebate or discount with respect to
the Product may not exceed the weighted average rebate or discount on all other
products sold as part of the bundle or package. Upon request of Micromet, Serono
will provide to the Steering Committee a copy of the launch and annual marketing
plans prepared by Serono with respect to the Commercialization of the Product,
and any amendments or updates thereto.
     4.5 Product Supply. Serono will be responsible for manufacturing or
purchasing all commercial supplies of the Product in the Territory.
     4.6 Branding, Trademarks, Trade Dress, and Logos. Serono will be the owner
of all trademarks, trade dress, logos, slogans, designs and copyrights developed
for or used on or in connection with the Commercialization of the Product in the
Territory. Serono will select the trademark or trademarks used to identify the
Product that will be Commercialized in the Territory pursuant to this Agreement.
Serono will oversee the filing, prosecution and maintenance of all trademark
registrations for the Product in the Territory. Serono will be responsible for
the payment of any and all costs relating to filing, prosecution, and
maintenance of the trademark or trademarks for the Product in the Territory.
5. Joint Development and Commercialization
     5.1 Option. Micromet will have the right to elect to develop and
Commercialize the Product in the United States and in Europe jointly with Serono
(the “Co-Promotion Option”) pursuant to the provisions of this Section 5.1.
Within [***] days of commencement of the Serono Program pursuant to
Section 3.3.3 (the “Co-Promotion Option Period”), Micromet may exercise the
Co-Promotion Option with respect to one or both of the United States and Europe
by providing written notice of such exercise to Serono designating the territory
or territories with respect to which Micromet desires to exercise the option
(such territory or territories, the “Co-Promotion Territory”). Such exercise
will be effective immediately upon receipt of such notice by Serono. If Micromet
does not exercise the Co-Promotion Option during the Co-Promotion Option Period,
and Serono’s actual expenditures for Development Expenses during the initial
[***] following expiration of the Co-Promotion Option Period do not equal at
least [***] percent of the amounts for Development Expenses for such period set
forth in the Serono Program Plan, then Serono will promptly so notify Micromet.
For [***] day period following such notice,
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

21



--------------------------------------------------------------------------------



 



Micromet may exercise its Co-Promotion Option (treating such period as the
Co-Promotion Option Period), upon written notice to Serono and the payment of
Micromet’s share (as described in Section 5.3.1) of Development Expenses
incurred by Serono to the date of option exercise.
     5.2 Co-Promotion Period. The “Co-Promotion Period” will commence upon
Micromet’s exercise of the Co-Promotion Option and will expire upon the earlier
of: (a) if Micromet has exercised the Opt-Out Option pursuant to Section 5.5
with respect to the entire Co-Promotion Territory, the end of the period
described in Section 5.5.2 or (b) termination of the Parties’ development and
Commercialization of the Product in the Co-Promotion Territory.
     5.3 Development Expenses during Co-Promotion Period.
          5.3.1 Split of Expenses. During the Co-Promotion Period, the
development of the Product will continue pursuant to the terms of Sections 2, 3,
and 4, subject to the terms and conditions of this Section 5. Micromet will be
responsible for and pay a certain percentage, as set forth in Exhibit E, of the
Development Expenses incurred by the Parties in connection with the development
of the Product in the Co-Promotion Territory during the Co-Promotion Period in
accordance with the Serono Program Plan (such amount, the “Micromet
Contribution”).
          5.3.2 Report of Development Expenses Incurred. Within [***] days of
the end of each calendar quarter during the Co-Promotion Period during which
Development Expenses have been incurred by either Party in connection with the
development of the Product in the Co-Promotion Territory, each Party incurring
such Development Expenses will deliver a report to the other Party. Each such
report will contain a detailed account of Development Activities performed and
Development Expenses incurred during the preceding calendar quarter, including
the number of individuals that performed Development Activities, the number of
FTE hours worked by each such individual and the [***] incurred. Any such report
will be considered Confidential Information of the Party submitting it, subject
to the terms and conditions of Section 9. All reported charges will be in
accordance with the budget for Development Expenses for the Serono Program.
          5.3.3 Reconciliation. Following receipt of such reports, there will be
a reconciliation of the Development Expenses incurred during such calendar
quarter by each Party, with a subsequent payment by one Party to the other to
the extent necessary so that each Party bears its appropriate percentage share
of such Development Expenses. Such balancing payments by one Party to the other
to reimburse the other Party for the purposes of cost sharing under this
Agreement will be approved by the Project Team within [***] ([***]) days of the
end of each calendar quarter with respect to which reports have been delivered
hereunder and will be made within [***] ([***]) days thereafter.
          5.3.4 Grace Period. Notwithstanding the foregoing provisions of
Section 5.3, in the event that the budget for the current calendar year in the
Serono Program Plan most recently approved by the Steering Committee [***]
compared to the budget for such calendar year in the last Serono Program Plan
approved before the start of such calendar year, then
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

22



--------------------------------------------------------------------------------



 



Micromet will have the right to delay the payment of its share of the
Development Expenses [***] of such prior approved budgeted amount for
[***]months following the end of the current calendar year; provided, however,
that any payments which are not made on the date such payments would otherwise
be due will bear interest until paid at the lower of (a) [***] above the
overnight LIBOR rate in effect on the due date, or (b) the maximum rate
permitted by applicable law, calculated on the number of days such payment is
delayed.
     5.4 Co-Promotion Terms.
          5.4.1 Co-Promotion Agreement. Within [***] days after completion of
the final study report for the first Pivotal Trial for the Product anywhere in
the Co-Promotion Territory, if such completion occurs during the Co-Promotion
Period, the Parties will negotiate in good faith a co-promotion agreement
governing the co-promotion of Product by the Parties in the Co-Promotion
Territory that will include the provisions of this Section 5.4 and such other
terms that are customary and appropriate for a co-promotion arrangement (the
“Co-Promotion Agreement”). Until such Co-Promotion Agreement is negotiated, the
Parties will Commercialize the Product in the Co-Promotion Territory in
accordance with the provisions of this Section 5.4 and Section 4.
          5.4.2 Joint Commercialization Committee. The co-promotion of the
Product in the Co-Promotion Territory will be governed by a Joint
Commercialization Committee (the “JCC”) to be established by the Parties. Each
Party will have equal representation on the JCC, which will meet at least once
per calendar quarter, at mutually agreeable times and locations, to discuss and
coordinate the launch of the Product in the Co-Promotion Territory, the
marketing and promotion of the Product and the strategies and programs that
should be developed to maximize Net Profits generated with the Product. In
addition, if there is more than one territory within the Co-Promotion Territory,
the Parties will establish a regional commercialization committee for each such
territory, with each such committee having the responsibilities allocated to
such committee by the JCC. The JCC will be responsible for issues relating to
branding, labeling, positioning, life cycle management and post-approval
clinical trials of the Product in the territories within the Co-Promotion
Territory. Any regional commercialization committee established for a territory
within the Co-Promotion Territory will be responsible for any region-specific
operational issues as the JCC may delegate, will report to the JCC on a regular
basis and will refer any dispute to the JCC.
          5.4.3 Dispute Resolution. The JCC will take action by unanimous
consent of the Parties, with each Party having a single vote. If the JCC is
unable to reach unanimous consent on a particular matter within thirty (30) days
of a formal vote requested by either Party on such matter, either Party may
refer such matter to the Steering Committee for resolution pursuant to
Section 2.1.5.
          5.4.4 Marketing Plan. The JCC will develop an annual marketing plan
and budget for the promotion and detailing of the Product in the Co-Promotion
Territory (the “Marketing Plan”). The Marketing Plan will include a
comprehensive marketing, promotion
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

23



--------------------------------------------------------------------------------



 



and sales strategy for the Product, including a budget of Marketing Costs
relating to the Product. The Marketing Plan will provide for activities of each
Party (whether itself or with or through Affiliates) in the marketing and
promotion of the Product in the Co-Promotion Territory that will be commensurate
with the Parties’ respective marketing and sales force capabilities and will be
designed to maximize Net Profits. The JCC will propose, and the Steering
Committee will approve, the Marketing Plan. For each calendar year following the
first commercial sale of the Product, the JCC will submit to the Steering
Committee an annual Marketing Plan for the Product on or before November 15 of
the calendar year preceding the calendar year to which such Marketing Plan
relates.
          5.4.5 Costs and Profit Sharing.
               (a) Serono will set the sales price for, distribute and book all
sales revenue for the Product in the Co-Promotion Territory.
               (b) As further described in subsection (c) below, [***] the
[***], [***], [***], [***] and [***] incurred by either Party in connection with
the Commercialization of the Product in the Co-Promotion Territory, and in lieu
of paying royalties on Net Sales of the Product to Micromet under Section 7.3,
Serono will pay to Micromet an amount corresponding to [***] of the Net Profits
of the Product sold by Serono, its Affiliates or Sublicensees in the
Co-Promotion Territory.
               (c) The payment of Micromet’s share of Net Profits due pursuant
to this Section 5.4.5 is due and payable within [***] days of the end of each
calendar quarter during the Co-Promotion Period during which there were sales of
the Product in the Co-Promotion Territory. Serono will accompany each payment of
Net Profits under this Agreement with a report setting forth, on a
country-by-country basis, the amount of gross sales of the Product in such
country, a calculation of Net Sales and Net Profits (with itemized deductions),
the currency conversion rate used and EURO-equivalent of such Net Profits, and a
calculation of the amount of Micromet’s share of Net Profits. Such report will
be considered Confidential Information of Serono subject to the obligations of
Section 9 of this Agreement.
5.5 Opt-Out Option.
          5.5.1 Description of Option. Micromet will have the right to opt out
of the co-development and co-promotion of Product (the “Opt-Out Option”) with
respect to (a) the entire Co-Promotion Territory, or (b) if both the United
States and Europe compose the Co-Promotion Territory, either the United States
or Europe individually. The territory or territories with respect to which
Micromet exercises the Opt-Out Option will be referred to collectively as the
“Opt-Out Territory.” Micromet may exercise the Opt-Out Option at any time by
providing written notice to Serono, which exercise will become effective
immediately upon receipt of such notice by Serono (such effective date, the
“Opt-Out Date”).
          5.5.2 Expiration of the Co-Promotion Period for the Opt-Out Territory.
If Micromet exercises the Opt-Out Option, then the Co-Promotion Period with
respect to the Opt-
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

24



--------------------------------------------------------------------------------



 



Out Territory will expire upon the later of: (a) the date [***] following the
Opt-Out Date, and (b) [***] of the then-current calendar year. Upon such
expiration, (a) if the Opt-Out Territory included the entire Co-Promotion
Territory, Micromet will have no further right to co-develop or co-promote the
Product, or (b) if the Opt-Out Territory only included a portion of the
Co-Promotion Territory, the definition of “Co-Promotion Territory” will be
deemed amended to exclude the Opt-Out Territory and Micromet’s share of
Development Expenses under Section 5.3 will be recalculated, on a going forward
basis, based on the new Co-Promotion Territory.
          5.5.3 Restrictions on Funding Obligations. Notwithstanding anything to
the contrary in this Agreement, Micromet’s obligation under Section 5.3 to
co-fund Development Expenses in the Opt-Out Territory after the Opt-Out Date
will extend only to Development Activities that are ongoing as of the Opt-Out
Date and will expire at the end of the Co-Promotion Period.
          5.5.4 Milestone Payments. After the Opt-Out Date, Serono will pay, or
cause to be paid, to Micromet, in addition to any other milestones and royalties
due hereunder, the following milestone payments within [***] days following
achievement of each of the following milestone events:
               (a) upon receipt of the first Marketing Approval for the Product
anywhere in the Opt-Out Territory for any Indication, a payment equal to [***]
of the amount of the Micromet Contribution that is allocable to the Opt-Out
Territory, with such allocation determined by reference to the ratio of the
percentages set forth in Exhibit E (such amount, the “Allocable Micromet
Contribution”);
               (b) upon the later of (i) the [***] of the Product anywhere in
the Opt-Out Territory or (ii) the date when the total amount of aggregate
worldwide Net Sales of the Product equal [***], a payment equal to [***] of the
Allocable Micromet Contribution; and
               (c) upon the later of (i) the [***] the first commercial sale of
the Product anywhere in the Opt-Out Territory or (ii) the date when the total
amount of aggregate worldwide Net Sales of the Product equal [***], a payment
equal to [***] of the Allocable Micromet Contribution.
     By way of example: If Micromet exercised the Co-Promotion Option for the
United States and Europe, the total amount of the Development Expenses incurred
by the Parties in connection with the development of the Product in the
Co-Promotion Territory during the Co-Promotion Period was US$[***] and Micromet
exercised the Opt-Out Option with respect to the United States, then the
Micromet Contribution would be US$[***]. Of the total Micromet Contribution,
US$[***] would be allocable to the United States, and US$[***] would be
allocable to Europe. Thus, Micromet would potentially be entitled to receive the
following milestone payments under this Section 5.5.4: US$[***] under subsection
(a), US$[***] under subsection (b), and US$ [***] under subsection (c).
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

25



--------------------------------------------------------------------------------



 



6. Intellectual Property; Grant of Rights and Licenses
     6.1 License Grants.
          6.1.1 By Micromet.
               (a) Subject to the terms and conditions set forth in this
Agreement, Micromet hereby grants to Serono a worldwide, exclusive,
royalty-bearing right and license (or sublicense, as applicable), with the right
to grant sublicenses, under the Licensed Technology to make, have made, use,
offer for sale, sell, and import the Product in the Field in the Territory.
               (b) The sublicense granted under Section 6.1.1(a) under
Micromet’s license to the Third Party Patents is subject to the terms and
conditions set forth in the Dyax Agreement and the CAT Agreement, respectively,
and full copies of such agreements have been made available to Serono.
               (c) Serono hereby covenants and agrees not to use any Licensed
Technology, nor grant any Third Party any license or right under any Licensed
Technology, other than as expressly permitted in this Agreement, the Dyax
Agreement or the CAT Agreement, as applicable.
          6.1.2 By Serono. Subject to the terms and conditions set forth in this
Agreement, Serono hereby grants to Micromet a nonexclusive, royalty-free right
and license under the Serono Collaboration Technology to perform Development
Activities pursuant to the Micromet Program Plan and the Serono Program Plan.
          6.1.3 Reservation of Rights. Except for the rights specifically
granted in this Agreement, Micromet reserves all rights to the Licensed
Technology. Further, Micromet retains any rights under the Licensed Technology
as may be required to perform its obligations under this Agreement. No implied
licenses are granted under this Agreement.
     6.2 Ownership of Collaboration Technology.
          6.2.1 Micromet Collaboration Technology. Micromet will own all right,
title, and interest in and to the Micromet Collaboration Technology, subject
only to the licenses granted to Serono in this Agreement. Micromet will promptly
disclose to Serono in writing, and will cause its Affiliates, agents and
independent contractors to so disclose to Micromet, the development, making,
conception or reduction to practice of any Micromet Collaboration Technology.
          6.2.2 Serono Collaboration Technology. Serono will own all right,
title, and interest in and to any Serono Collaboration Technology, subject only
to the licenses granted to Micromet in this Agreement. Serono will promptly
disclose to Micromet in writing, and will cause its Affiliates, agents and
independent contractors to disclose to Serono, the development, making,
conception or reduction to practice of any Serono Collaboration Technology.
          6.2.3 Joint Collaboration Technology. Micromet and Serono will each
own an undivided one-half interest in any Joint Collaboration Technology,
without obligation to account to the other for the exploitation thereof or to
seek consent of the other for the grant of any licenses thereunder, subject to
the licenses and rights granted by the Parties in this

26



--------------------------------------------------------------------------------



 



Agreement. Each Party will promptly disclose to the other Party in writing, and
will cause its Affiliates, agents and independent contractors to so disclose to
it, the development, making, conception or reduction to practice of any Joint
Collaboration Technology.
          6.2.4 Employees, Agents and Independent Contractors. Each of Serono
and Micromet will require all of its and its Affiliates’ employees to assign all
inventions that are the subject of patent applications claiming Collaboration
Technology and that are developed, made or conceived by such employees to Serono
or Micromet according to the ownership principles described in this Section 6.2.
Each Party will require any agents or independent contractors performing an
activity pursuant to this Agreement to assign or grant a sublicensable license
to all inventions that are the subject of patent applications claiming
Collaboration Technology and that are developed, made or conceived by such
agents or independent contractors to Serono and/or Micromet according to the
ownership principles described in this Section 6.2.
     6.3 Third Party Technology.
          6.3.1 Technology Acquisition Agreement. Each Party hereby agrees not
to enter into any Technology Acquisition Agreement without notifying the other
Party in writing and receiving such Party’s written consent to such Technology
Acquisition Agreement; provided, however, that notice to and consent of Micromet
will not be required (a) if Serono seeks to enter into a Technology Acquisition
Agreement with respect to any part of the Territory other than the Co-Promotion
Territory or (b) following the expiration of the Co-Promotion Option Period if
Micromet has not exercised the Co-Promotion Option; and provided further, that
either Party will use commercially reasonable efforts to make any Technology
Acquisition Agreements assignable or sublicensable to the other Party.
          6.3.2 Technology Acquisition Payments.
               (a) Subject to subsection (b) below, [***] will be responsible
for and will make any Technology Acquisition Payments arising in connection with
the development, manufacture or Commercialization of the Product in the
Territory under its own Technology Acquisition Agreements and under any
Technology Acquisition Agreements [***] or [***] provided, however, that [***]
will not be responsible for or pay any Technology Acquisition Payments arising
in connection with the development of the Product by [***]. [***] will make any
Technology Acquisition Payments payable by it pursuant to this Section 6.3.2(a)
in accordance with the terms of the applicable Technology Acquisition Agreement.
               (b) Notwithstanding subsection (a) above, [***] will only be
responsible for and pay [***] ([***]%) of any Technology Acquisition Payments
that become due after the Effective Date under Sections 3.2, 3.3, 3.4, and 3.5
of the [***], Section 3.1 of the [***], Sections 5.2.1 and 5.3.1 of the [***],
and Section 4.1 of the [***] [***] [***] will be responsible for and pay the
other [***] ([***]%) of such Technology Assignment Payments. The Parties will
coordinate the payment of their respective
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

27



--------------------------------------------------------------------------------



 



[***] ([***]%) shares of such Technology Acquisition Payments as is appropriate
and necessary to ensure compliance with the applicable Technology Acquisition
Agreements. Other than the payments described in this subsection (b), [***] will
not be responsible for any other payments due under any Technology Acquisition
Agreements [***] based on license fees or the achievement of milestone events.
               (c) [***] may deduct a portion of the Technology Acquisition
Payments paid [***] under this Agreement, [***].
          6.3.3 Compensation of Micromet Employees. The Parties acknowledge and
agree that employees of Micromet and Micromet are each subject to the German Act
on Employees’ Inventions (Arbeitnehmererfindergesetz, “ArbEG”) under which
Micromet may have an obligation to compensate its employees if they are
inventors of Collaboration Technology or intellectual property invented in
connection with the development by Micromet of the Product for a Rejected
Indication. Micromet will pay any such compensation to its employees who are
inventors of Collaboration Technology or such other intellectual property at its
own cost and expense.
     6.4 Prosecution and Maintenance of Patents.
          6.4.1 By Micromet. As between the Parties, Micromet will file,
prosecute and maintain Patents in the Micromet Patents and the Micromet
Collaboration Technology. [***] will bear all costs incurred in connection with
the filing and prosecution of patent applications and patents included in the
Micromet Patents, the Micromet Collaboration Technology. Micromet will provide
Serono with copies of all material documents and correspondence relating to the
prosecution of such Patents (a) promptly after receipt thereof from applicable
patent authorities, and (b) a reasonable time in advance of filing for documents
to be filed by Micromet with applicable patent authorities, in order to allow
Serono time to review such materials and comment thereon. Serono’s comments will
be taken into reasonable consideration by Micromet and its legal counsel in
connection with the prosecution of such Patents. Serono will provide Micromet
all reasonable assistance in prosecuting such Patents at [***] expense.
          6.4.2 By Serono. As between the Parties, Serono will file, prosecute
and maintain Patents in the Joint Collaboration Technology and the Serono
Collaboration Technology. [***] will bear all costs incurred in connection with
the filing and prosecution of patent applications and patents included in the
Joint Collaboration Technology and the Serono Collaboration Technology. Serono
will provide Micromet with copies of all material documents and correspondence
relating to the prosecution of Patents in the Joint Collaboration Technology
(a) promptly after receipt thereof from applicable patent authorities, and (b) a
reasonable time in advance of filing for documents to be filed by Serono with
applicable patent authorities, in order to allow Micromet time to review such
materials and comment thereon. Micromet’s comments will be taken into reasonable
consideration by Serono and its legal counsel in connection with the prosecution
of such Patents. Micromet will provide, and will cause it employees, agents and
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

28



--------------------------------------------------------------------------------



 



independent contractors to provide, Serono all reasonable assistance in
prosecuting such Patents at [***] expense.
     6.5 Enforcement and Defense of Patents.
          6.5.1 Notice. If either Party learns that a Third Party is infringing
or allegedly infringing any Patent within the Licensed Patents, the Micromet
Collaboration Technology and Joint Collaboration Technology or if any Third
Party claims that any such Patent is invalid or unenforceable, it will promptly
notify the other Party thereof including available evidence of infringement or
the claim of invalidity or unenforceability. The Parties will cooperate and use
reasonable efforts to stop such alleged infringement or to address such claim
without litigation.
          6.5.2 Enforcement and Defense of Licensed Patents, the Micromet
Collaboration Technology and Joint Collaboration Technology.
               (a) Serono will have the first right (but not the obligation) to
take the appropriate steps to remove any infringement or alleged infringement
of, or to defend, any Patent within the Micromet Patents, the Micromet
Collaboration Technology and the Joint Collaboration Technology, to the extent
such infringement, alleged infringement or defense arises in respect of the
development, manufacture or commercialization of a product that competes with
the Product. Serono may take steps including the initiation, prosecution and
control at its own expense of any suit, proceeding or other legal action by
counsel of its own choice. Micromet will have the right, at its own expense, to
be represented in any such action by counsel of its own choice. If such Patent
is defended or enforced in the Co-Promotion Territory, then each of Micromet and
Serono will bear such costs [***]. If the Patent is defended or enforced outside
of the Co-Promotion Territory, then Micromet will bear [***] ([***]%) of such
costs and Serono will bear [***] ([***]%) of such costs.
               (b) If, pursuant to Section 6.5.2(a) hereof, Serono fails to
bring a suit, action or proceeding to remove such infringement or to defend
against such claim within [***] days of the date one Party has provided notice
to the other Party pursuant to Section 6.5.1 of such infringement or claim, then
Micromet will have the right (but not the obligation), at its own expense, to
bring any such suit, action or proceeding by counsel of its own choice, and
Serono will have the right, at its own expense, to be represented in any such
action by counsel of its own choice.
               (c) Other than as set forth in Section 6.5.2(a), Micromet will
have the sole right (but not the obligation) to take the appropriate steps to
remove any infringement or alleged infringement of, or to defend, any Patent
within the Micromet Patents, the Micromet Collaboration Technology and the Joint
Collaboration Technology. Micromet may take steps including the initiation,
prosecution and control, at its own expense, of any suit, proceeding or other
legal action by counsel of its own choice. Serono will have the right, at its
own expense, to be represented in any such action by counsel of its own choice.
Notwithstanding Section 6.5.4, any settlements, damages or other monetary awards
recovered pursuant to any such action with
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

29



--------------------------------------------------------------------------------



 



respect to the Micromet Patents or the Micromet Collaboration Technology will
retained by Micromet.
          6.5.3 Actions with respect to Serono Collaboration Technology. Serono
will have the sole right (but not the obligation) to take the appropriate steps
to remove the infringement or alleged infringement, or to defend any claims of
invalidity or unenforceability, with respect to any Patent within the Serono
Collaboration Technology, including the initiation, prosecution and control at
its own expense of any suit, proceeding or other legal action by counsel of its
own choice. Micromet will have the right, at its own expense, to be represented
in any such action by counsel of its own choice. Notwithstanding Section 6.5.4,
any settlements, damages or other monetary awards recovered pursuant to any such
action will retained by Serono.
          6.5.4 Cooperation; Damages.
               (a) If one Party brings any suit, action or proceeding under this
Section 6.5, the other Party agrees to be joined as party plaintiff if necessary
to prosecute the suit, action or proceeding and to give the first Party
reasonable authority to file and prosecute the suit, action or proceeding;
provided, however, that neither Party will be required to transfer any right,
title or interest in or to any property to the other Party or any other party to
confer standing on a Party hereunder.
               (b) The Party not pursuing the suit, action or proceeding
hereunder will provide reasonable assistance to the other Party, including by
providing access to relevant documents and other evidence and making its
employees available, subject to the other Party’s reimbursement of any
out-of-pocket expenses incurred by the non-enforcing or defending Party in
providing such assistance.
               (c) Neither Party will settle or otherwise compromise any such
suit, action or proceeding in a way that adversely affects the other Party’s
intellectual property rights or its rights or interests with respect to the
Product without such Party’s prior written consent.
               (d) Any settlements, damages or other monetary awards (the
“Recovery”) recovered pursuant to a suit, action or proceeding brought pursuant
to Sections 6.5.2(a), (b) or (c) will be allocated first to the costs and
expenses of the Party taking such action, and second, to the costs and expenses
(if any) of the other Party, with any remaining amounts (if any) to be allocated
as follows:
                    (i) If Serono pursued the suit, action or proceeding:
                         (1) Serono will pay Micromet, within [***] ([***]) days
of receipt of the Recovery, [***] ([***]%) thereof with respect to a country
that is not within the Co-Promotion Territory, and
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

30



--------------------------------------------------------------------------------



 



                         (2) the Recovery with respect to a country that is
within the Co-Promotion Territory will be deemed to be Net Profits, and Serono
will pay to Micromet [***] ([***]%) of such Recovery within [***] ([***]) days
of receipt of such Recovery.
                    (ii) If Micromet pursued the suit, action or proceeding, the
Recovery will be split between the Parties [***] in connection with such suit,
action or proceeding, and Micromet will pay to Serono its share of the Recovery
within [***] ([***]) days of receipt of such Recovery.
     6.6 Consequences of Patent Challenge.
          6.6.1 Termination on Patent Challenge. Micromet will be permitted to
terminate this Agreement by written notice effective upon receipt if Serono or
its Affiliates directly, or indirectly through assistance granted to a Third
Party, commence any interference or opposition proceeding, challenge the
validity or enforceability of, or oppose any extension of or the grant of a
supplementary protection certificate with respect to, any Licensed Patents or
Patent within the Micromet Collaboration Technology (each such action a “Patent
Challenge”).
          6.6.2 Sublicensees. Serono will include provisions in all agreements
granting sublicenses of Serono’s rights hereunder providing that if the
Sublicensee or its Affiliates undertake a Patent Challenge with respect to any
Licensed Patents under which the Sublicensee is sublicensed, Serono will be
permitted to terminate such sublicense agreement. If a Sublicensee of Serono (or
an Affiliate of such Sublicensee) undertakes a Patent Challenge of any such
Licensed Patent under which such Sublicensee is sublicensed, then Serono upon
receipt of notice from Micromet of such Patent Challenge will terminate the
applicable sublicense agreement. If Serono fails to so terminate such sublicense
agreement, Micromet may terminate this Agreement.
7. Fees and Payments
     7.1 Initial License Fee. In consideration of Micromet’s performance of the
Micromet Program and its grant of the rights and licenses to Serono hereunder,
within [***] ([***]) days of the Effective Date, Serono will pay, or cause to be
paid, to Micromet a non-creditable initial license fee in the amount of Ten
Million US Dollars (US$10,000,000).
     7.2 Development Milestones. As further consideration for Micromet’s
performance of the Micromet Program and its grant of the rights and licenses to
Serono hereunder, Serono will pay, or cause to be paid, to Micromet
non-creditable payments in the amounts set forth on Exhibit D attached hereto
within [***] ([***]) days of the achievement of the corresponding events
described on such exhibit by Serono, its Affiliates or Sublicensees. Each
milestone payment is payable only once.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

31



--------------------------------------------------------------------------------



 



     7.3 Royalties.
          7.3.1 Royalty Rates. As further consideration for Micromet’s grant of
the rights and licenses to Serono hereunder, subject to the adjustments provided
for in Section 7.3.3, Serono will pay, or cause to be paid, to Micromet a
royalty equal to:
               (a) [***] percent ([***]%) of worldwide Net Sales of the Product
for that portion of the total amount of aggregate worldwide Net Sales of the
Product in any calendar year that is less than or equal to [***]
               (b) [***] percent ([***]%) of worldwide Net Sales of the Product
for that portion of the total amount of aggregate worldwide Net Sales of the
Product in any calendar year that is greater than [***] but less than or equal
to [***]
               (c) [***] percent ([***]%) of worldwide Net Sales of the Product
for that portion of the total amount of aggregate worldwide Net Sales of the
Product in any calendar year that is greater than [***] but less than or equal
to [***]; and
               (d) [***] percent ([***]%) of worldwide Net Sales of the Product
for that portion of the total amount of aggregate worldwide Net Sales of the
Product in any calendar year that is greater than [***].
     For the avoidance of doubt, the calculation of Net Sales for purposes of
the above thresholds will include [***] without regard to whether (a) [***] or
(b) [***]
          7.3.2 Aggregation of Net Sales; Royalty Term.
               (a) The Parties agree and acknowledge that the determination of
aggregate worldwide Net Sales for the tiers described in Section 7.3.1 will be
based upon the Net Sales of the Product then accrued during each applicable
calendar year (or portion thereof) and the determination of a particular royalty
rate then-applicable to a particular sale of the Product will be made as of the
date such sale was invoiced.
               (b) Royalties due under the preceding Section 7.3.1 will commence
upon the first commercial sale of the Product in a particular country in the
Territory and will expire on a country-by-country basis upon the later of:
(i) the expiration of the last-to-expire Micromet Patent or [***] or [***]
containing a Valid Claim that would be infringed by the sale of the Product in
such country by an unlicensed Third Party if such unlicensed Third Party were to
sell the Product in such country for an Indication for which Marketing Approval
for the Product has
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

32



--------------------------------------------------------------------------------



 



been granted in such country (such Valid Claim a “Qualified Valid Claim”), or
(ii) [***] years from the first commercial sale of the Product in such country.
          7.3.3 Royalty Adjustments.
               (a) The royalty rates of Section 7.3.1 will be reduced by [***]
([***]%) (i.e., to [***]%, [***]%, [***]%, and [***]%, respectively) in any
country where the Product is sold where there is no Micromet Patent or Patent
within the Micromet Collaboration Technology or the Joint Collaboration
Technology containing a Qualified Valid Claim. The Parties agree and acknowledge
that the royalty rate applicable to any such particular sale of the Product will
be determined in accordance with the royalty rate then in effect at the time
such sale of the Product was invoiced.
               (b) If all Technology Acquisition Payments payable by Serono,
taken together in the aggregate, exceed [***] percent ([***]%) of worldwide Net
Sales of the Product in a given calendar quarter, then Serono may credit against
the amount of any royalties due and payable by Serono pursuant to Section 7.3.1
an amount equal to [***] ([***]%) of the portion of such aggregate Technology
Acquisition Payments that exceeds [***] ([***]%) of worldwide Net Sales of the
Product during such calendar quarter.
               (c) Under no circumstances will the royalties payable by Serono
to Micromet under this Section 7.3 be reduced below [***]([***]%) of Net Sales
in any country during any calendar quarter, notwithstanding operation of the
foregoing Sections 7.3.3(a) and 7.3.3(b). Any amount that has not been so offset
may be offset against royalties due in subsequent calendar quarters, subject to
the limitation set forth in the previous sentence.
          7.3.4 Royalties Payable Only Once. For clarity, Serono’s obligation to
pay royalties to Micromet under this Section 7.3 is imposed only once with
respect to the same unit of the Product regardless of the number of Micromet
Patents or Patents within the Micromet Collaboration Technology or the Joint
Collaboration Technology pertaining thereto.
8. Payment Terms
     8.1 Payment Method. All amounts due to Micromet hereunder will be paid in
EURO by wire transfer in immediately available funds to an account designated by
Micromet. Any payments or portions thereof due hereunder which are not paid on
the date such payments are due under this Agreement will bear interest at the
lower of (a) [***] above the overnight LIBOR rate in effect on the due date, or
(b) the maximum rate permitted by applicable law, calculated on the number of
days such payment is delinquent.
     8.2 Payment Schedules; Reports. The payments due pursuant to Section 7.2
are due and payable on the dates described therein. Royalty payments due
pursuant to Section 7.3 are due and payable within [***] ([***]) days of the end
of each calendar quarter during the Term during which there were Net Sales of
the Product in the Territory. Serono will accompany each payment of royalties
under this Agreement with a report setting forth, on a country-by-country
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

33



--------------------------------------------------------------------------------



 



basis, the amount of gross sales of the Product in such country, a calculation
of Net Sales, the currency conversion rate used and EURO-equivalent of such Net
Sales, and a calculation of the amount of royalty payment due on such Net Sales.
Such report will be considered Confidential Information of Serono subject to the
obligations of Section 9 of this Agreement.
     8.3 Currency Conversion. For any currency conversion required in
determining the amount of royalties or Net Profits due hereunder, such
conversion will be made at the exchange rate used by Serono, consistent with its
general internal corporate policies, for its own consolidation purposes for the
translation of such currency into EURO on the day that is the last business day
of the applicable quarterly period for any royalty or Net Profit payments due
pursuant to this Agreement. Such policies will be made available to Micromet
upon request and will be consistent with customary industry practices.
     8.4 Legal Restrictions. If at any time legal restrictions prevent the
remittance by Serono of all or any part of royalties on Net Sales or Net Profits
in any country, Serono will have the right and option to make such payment by
depositing the amount thereof in local currency to an account in the name of
Micromet in a bank or other depository in such country. Serono will consult with
Micromet regarding, and promptly notify Micromet of, any and all such
arrangements.
     8.5 Taxes.
          8.5.1 Withholding Taxes. Micromet will be responsible for any and all
income or other taxes owed by Micromet and required by applicable law to be
withheld or deducted from any of the royalty and other payments made by or on
behalf of Serono to Micromet hereunder (“Withholding Taxes”), and Serono may
deduct from any amounts that Serono is required to pay hereunder an amount equal
to such Withholding Taxes. Micromet will provide Serono any information
available to Micromet that is necessary to determine the Withholding Taxes. Such
Withholding Taxes will be paid to the proper taxing authority for Micromet’s
account and evidence of such payment will be secured and sent to Micromet within
one (1) month of such payment. The Parties will do all such lawful acts and
things and sign all such lawful deeds and documents as either Party may
reasonably request from the other Party to enable Micromet and Serono or its
Affiliates or Sublicensees to take advantage of any applicable legal provision
or any double taxation treaties with the object of paying the sums due to
Micromet hereunder without withholding or deducting any Withholding Taxes.
          8.5.2 Additional Withholding Taxes. If, as a result of any change in
the corporate status or location of Serono, or the permitted assignment of this
Agreement by Serono, additional Withholding Taxes become due on payments from
Serono or its permitted assignee to Micromet that would not have been due absent
such change in corporate status or location or permitted assignment, and
Micromet is not able to claim a credit or reimbursement for such tax, in whole
or in part, then Serono will deduct Withholding Taxes in accordance with this
Section 8.5, but will, in addition to the sums otherwise payable under this
Agreement, pay to Micromet such further sum as will ensure that, after deduction
of Withholding Taxes on all such sums, the net amount received by Micromet
equals the amount that Micromet would have received had the non-creditable or
non-reimbursable amount of such additional Withholding Taxes not been deducted.
To the extent that any such amount paid by Serono to Micromet in accordance with

34



--------------------------------------------------------------------------------



 



this Section 8.5 is in fact subsequently able to be claimed by Micromet as a
credit or reimbursement for such tax otherwise deducted, then Micromet will pay
such amount to Serono.
     8.6 Records Retention; Audit.
          8.6.1 Record Retention. Each Party will maintain complete and accurate
books, records and accounts used for the determination of expenses incurred in
connection with the performance of Development Activities or relevant for the
calculation of Net Sales and Net Profits, in sufficient detail to confirm the
accuracy of any payments required under this Agreement, which books, records and
accounts will be retained by such Party until [***] years after the end of the
period to which such books, records and accounts pertain.
          8.6.2 Audit. Each Party will have the right to have an independent
certified public accounting firm of internationally recognized standing,
reasonably acceptable to the other Party, to have access during normal business
hours, and upon reasonable prior written notice, to such of the records of the
other Party as may be reasonably necessary to verify the accuracy of any
Development Expenses shared or paid by the other Party under this Agreement or
the calculation of Net Sales or Net Profits for any calendar quarter ending not
more than three (3) years prior to the date of such request; provided, however,
that no Party will not have the right to conduct more than [***]. The accounting
firm will disclose to the Parties only whether the Development Expenses, Net
Sales or Net Profits reported by the audited Party are correct or incorrect and
the specific details concerning any discrepancies. The auditing Party will bear
all costs of such audit, unless the audit reveals a discrepancy in the audited
Party’s favor of more than [***], in which case the audited Party will bear the
cost of the audit.
          8.6.3 Payment of Additional Amounts. If, based on the results of any
audit, additional payments are owed to either Party under this Agreement, then
the other Party will make such additional payments promptly after the accounting
firm’s written report is delivered to both Parties.
          8.6.4 Confidentiality. Each Party will treat all information subject
to review under this Section 8.6 in accordance with the provisions of Section 9
and will cause its accounting firm to enter into a reasonably acceptable
confidentiality agreement with the audited Party obligating such firm to
maintain all such financial information in confidence pursuant to such
confidentiality agreement.
9. Confidentiality
     9.1 Definition. During the Term and subject to the terms and conditions of
this Agreement, a Party (the “Disclosing Party”) may communicate to the other
Party (the “Receiving Party”) information in connection with this Agreement or
the performance of its obligations under this Agreement, including any
information regarding reports provided pursuant to this Agreement, scientific
and manufacturing information and plans, marketing and business plans, and
financial and personnel matters relating to a Party or its Affiliates or its or
their
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

35



--------------------------------------------------------------------------------



 



present or future products, sales, suppliers, customers, employees, investors or
business (collectively, “Confidential Information”).
     9.2 Exclusions. Notwithstanding the foregoing, any information of a Party
will not be deemed Confidential Information with respect to the Receiving Party
for purposes of this Agreement if such information:
               (a) was already known or available to the Receiving Party or its
Affiliates, other than under an obligation of confidentiality or non-use to the
Disclosing Party or its Affiliates, at the time of disclosure to the Receiving
Party;
               (b) was generally available or known to parties reasonably
skilled in the field to which such information pertains, or was otherwise part
of the public domain, at the time of its disclosure to the Receiving Party;
               (c) became generally available or known to parties reasonably
skilled in the field to which such information pertains, or otherwise became
part of the public domain, after its disclosure to the Receiving Party through
no fault of or breach of its obligations under this Section 9 by the Receiving
Party;
               (d) was disclosed to the Receiving Party or its Affiliates, other
than under an obligation of confidentiality or non-use, by a Third Party who had
no obligation to the Disclosing Party not to disclose such information to
others; or
               (e) was independently discovered or developed by the Receiving
Party or its Affiliates, as evidenced by their written records, without the use
of, and by personnel who had no access to, Confidential Information belonging to
the Disclosing Party.
     9.3 Disclosure and Use Restriction. Except as expressly provided herein,
the Parties agree that, during the Term and for [***] years thereafter, each
Party and its Affiliates and sublicensees will keep completely confidential and
will not publish or otherwise disclose any Confidential Information of the other
Party, its Affiliates or sublicensees. Neither Party will use any Confidential
Information of the other Party without such other Party’s consent, except in
connection with performance of this Agreement.
     9.4 Authorized Disclosure. Each Party may use and disclose Confidential
Information of the other Party to the extent that such use and disclosure is:
          9.4.1 made in response to a valid order of a court of competent
jurisdiction or other governmental or regulatory body of competent jurisdiction;
provided, however, that such Party will first have given notice to such other
Party and given such other Party a reasonable opportunity to quash such order
and to obtain a protective order requiring that the Confidential Information
that is the subject of such order be held in confidence by such court or
governmental or regulatory body or, if disclosed, be used only for the purposes
for which the order was issued; and provided, further, however, that if a
disclosure order is not quashed or a protective order is
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

36



--------------------------------------------------------------------------------



 



not obtained, the Confidential Information disclosed in response to such court
or governmental order will be limited to that information which is legally
required to be disclosed in response to such court or governmental order;
          9.4.2 otherwise required by applicable law; provided, however, that
the disclosing Party will provide such other Party with notice of such
disclosure in advance thereof to the extent practicable;
          9.4.3 made by such Party to the regulatory authorities as required in
connection with any filing of INDs, BLAs, MAAs, or similar applications or
requests for regulatory approvals; provided, however, that reasonable measures
will be taken to assure confidential treatment of such information;
          9.4.4 made by such Party in connection with the prosecution or defense
of litigation, including a disclosure made by Micromet to meet Micromet’s
discovery obligations in Micromet AG v. Cell Therapeutics, Inc., No. CV04-0290
RSM, pending in the United States District Court for the Western District of
Washington; provided, however, that all information so disclosed by Micromet
will be marked with the legend “Highly Confidential” pursuant to the terms of
the Court’s November 12, 2004 Protective Order;
          9.4.5 made by such Party, in connection with the performance of this
Agreement, to Affiliates, permitted sublicensees, employees, consultants,
independent contractors or agents, each of whom prior to disclosure must be
bound by obligations of confidentiality and non-use at least equivalent in scope
to those set forth in this Section 9;
          9.4.6 made by such Party to existing or potential acquirers or merger
candidates; investment bankers; existing or potential investors, venture capital
firms or other financial institutions or investors for purposes of obtaining
financing, each of whom prior to disclosure must be bound by obligations of
confidentiality and non-use at least equivalent in scope to those set forth in
this Section 9; or
          9.4.7 made in a patent application filed pursuant to this Agreement.
     9.5 Terms of Agreement to be Maintained in Confidence. Subject to the
provisions of this Section 9, the Parties agree that the terms of this Agreement
are deemed Confidential Information of both Parties and will be subject to the
restrictions on use and disclosure set forth herein.
10. Public Communications
     10.1 General Provisions. The Parties will cooperate with respect to the
timing and content of communications with the public regarding the development
and Commercialization of the Product, subject to the provisions of this
Section 10.
     10.2 Use of Name. Neither Party will make public use of the other Party’s
name except (a) in connection with announcements and other permitted disclosures
relating to this Agreement and the activities contemplated hereby, (b) as
required by applicable law or the rules

37



--------------------------------------------------------------------------------



 



or regulations applicable to the listing or quoting of the securities of either
Party or its Affiliates on any stock or securities exchange, and (c) otherwise
as agreed in writing by such other Party.
   10.3 Press Releases.
          10.3.1 Permitted Announcements. The Parties hereby approve the joint
press release set forth in Exhibit H and will cooperate in the release thereof
as soon as practicable after the signature of this Agreement by the Parties. The
Parties agree that Micromet may disclose by press release or other public
announcement the receipt of any milestone payment hereunder (except the amount
of such payment may not be disclosed unless such disclosure is approved by
Serono in writing). Further, if in the reasonable opinion of a Party’s legal
counsel a press release or public announcement is legally required by applicable
law or the rules or regulations applicable to the listing or quoting of the
securities of such Party or its Affiliates on a stock or securities exchange,
such Party may issue such press release or make such other public announcement.
Any press release or other public announcement will be made pursuant to the
procedures set forth in Section 10.3.3.
          10.3.2 No Other Disclosures. Except to the extent already disclosed in
a press release or other public announcement pursuant to Section 10.3.1, neither
Party will make any public announcements concerning this Agreement or the
subject matter hereof except with the prior approval of the other Party, and
then only pursuant to the procedures set forth in Section 10.3.3.
          10.3.3 Procedures. Each Party will use reasonable efforts to submit to
the other Party a draft of any public announcement (“Proposed Disclosure”) for
review and comment at least [***] prior to the date on which such Party plans to
make such announcement, and in any event will submit such draft to the other
Party at least [***] prior to the release of such Proposed Disclosure, and will
review and consider in good faith any comments provided in response by the other
Party. If a Party is unable to comply with the foregoing [***] notice
requirement because of a legal obligation or stock or securities exchange
requirement to make more rapid disclosure, such Party will not be in breach of
this Agreement but will in that case give telephone notice to a senior executive
of the other Party and provide a draft of the Proposed Disclosure with as much
notice as possible prior to the release of such announcement.
     10.4 Publications. At least [***] prior to submission of any material for
publication or presentation related to the Development Activities or the
development by Micromet of the Product for a Rejected Indication, the submitting
Party will provide to the other Party a draft of such material for its review
and comment. The receiving Party will provide any comments to the submitting
Party within [***] of receipt of such materials. No publication or presentation
with respect to the Development Activities or the development by Micromet of the
Product for a Rejected Indication will be made unless and until the other
Party’s comments on the proposed publication or presentation have been addressed
and changes have been agreed upon and any information has been removed that is
determined by the other Party to be its Confidential Information or that the
other Party desires to maintain in secrecy to maximize the commercial
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

38



--------------------------------------------------------------------------------



 



value of this Agreement; provided, however, that the Parties agree that
appropriate disclosure will be made of clinical data for the Product following
receipt of any Marketing Approval for the Product. If requested in writing by
the other Party, the submitting Party will withhold material from submission for
publication or presentation for an additional [***] to allow for the filing of a
patent application or the taking of such measures as may be appropriate to
establish and preserve proprietary rights in the information in the material
being submitted for publication or presentation.
11. Term and Termination
     11.1 Term. The term of this Agreement (the “Term”) will commence on the
Effective Date and end upon the later of (a) the date of expiration of all
royalty payment obligations for the Product as provided in Section 7.3 or
(b) the date of the expiration or invalidation of the last Third Party Patent
sublicensed to Serono hereunder, unless earlier terminated as provided in this
Agreement.
     11.2 Termination for Material Breach.
          11.2.1 Material Breach. Any material failure by a Party (the
“Breaching Party”) to comply with any of its material obligations provided for
in this Agreement will entitle the other Party (the “Non-Breaching Party”) to
give to the Breaching Party written notice specifying the nature of the material
breach, requiring the Breaching Party to make good or otherwise cure such
material breach.
          11.2.2 Cure of Material Breach. If such breach is not cured within
[***] days after the receipt of notice pursuant to Section 11.2.1 above (or, if
such breach cannot be cured within such [***] period, if the Party in material
breach does not commence actions to cure such breach within such period and
thereafter diligently continue such actions and cure such breach within [***]
days after the receipt of such notice, except in the case of a breach of a
payment obligation, as to which the Breaching Party will have only a [***] cure
period), the Non-Breaching Party will have the right, on written notice to the
Breaching Party, to terminate this Agreement without prejudice to any of the
other rights and remedies conferred on it by this Agreement or by applicable
law.
     11.3 Termination at Will. Serono may terminate this Agreement it its
entirety, for any reason or no reason: (a) [***] upon written notice to Micromet
following receipt by Serono of the Final Study Report for either Ongoing Trial,
and (b) upon [***] prior written notice to Micromet at any time thereafter.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

39



--------------------------------------------------------------------------------



 



12. Effects of Termination
   12.1 Post-Termination Activities.
          12.1.1 Assignments. Upon termination of this Agreement in its entirety
for any reason, Serono will promptly (and in each case within sixty (60) days of
receipt of Micromet’s request) and at no cost to Micromet:
               (a) reassign to Micromet the BI Process Development Agreement and
the BI Process License Agreement, if such agreements have been assigned to
Serono and if BI consents to such reassignment;
               (b) upon Micromet’s request, assign to Micromet all of Serono’s
right, title and interest in and to any agreements between Serono and Third
Parties that are freely assignable by Serono and that relate solely to the
development or manufacture of the Product;
               (c) assign to Micromet all of Serono’s right, title and interest
in and to any trademarks (including any goodwill associated therewith)
Controlled by Serono and used in connection with Commercialization of the
Product in the Territory, including any registrations for the foregoing;
               (d) transfer to Micromet copies of all data and materials
Controlled by Serono and made or developed in the Serono Program that are
necessary for the development or Commercialization of the Product;
               (e) assign to Micromet, to the extent freely assignable by
Serono, the management and continued performance of any clinical trials for the
Product ongoing as of the effective date of such termination;
               (f) transfer to Micromet all of Serono’s right, title and
interest in and to any and all regulatory filings and Marketing Approvals
Controlled by Serono for the Product, including any INDs, BLAs, and MAAs; and
               (g) to the extent that any agreement described in this
Section 12.1.1 is not assignable by Serono, then such agreement will not be
assigned, and upon the request of Micromet, Serono will cooperate in good faith
and use commercially reasonable efforts to allow Micromet to obtain and to enjoy
the benefits of such agreement in the form of a license or other right to the
extent Serono has the right and ability to do so.
          12.1.2 Manufacturing Activities. Upon termination of this Agreement in
its entirety during the Serono Program for any reason, Serono will:
               (a) upon Micromet’s request, if Serono is then manufacturing the
Product, supply Micromet with clinical and commercial quantities of the Product
for the shorter of (i) the period until Micromet or its designee has established
and validated a manufacturing process for the Product and is approved to
manufacture clinical trial and commercial supplies of

40



--------------------------------------------------------------------------------



 



the Product or (ii) [***] from the effective date of such termination; provided,
however, that Micromet will reimburse Serono for [***] of the reasonable and
documented costs incurred by Serono in such manufacturing activities; and
               (b) if Serono is then manufacturing the Product, transfer the
completed manufacturing process for the Product to Micromet or its designee upon
Micromet’s request and at its cost and expense.
          12.1.3 License Grant. Upon termination of this Agreement in its
entirety for any reason, Serono will grant to Micromet a worldwide, exclusive,
royalty-bearing right and license, with the right to sublicense and authorize
the grant of further sublicenses, under the Serono Collaboration Technology and
Serono’s rights and interest in the Joint Collaboration Technology to make, have
made, use, sell, offer for sale, and import the Product in the Territory in the
Field; provided, however, that Micromet will be responsible for any payments
associated with the grant of any license pursuant to the preceding sentence.
Micromet will pay Serono a royalty of [***] of Net Sales of the Product in any
country where the Product is sold where there is a Patent within Serono
Collaboration Technology or the Joint Collaboration Technology containing a
Valid Claim that would be infringed by the sale of the Product in such country
by an unlicensed Third Party if such unlicensed Third Party were to sell the
Product in such country for an Indication for which Marketing Approval for the
Product has been granted in such country, with the following adjustments to the
applicable defined terms: (i) Micromet being substituted for Serono in the
definitions of “Net Sales” and “Sublicensee,” and (ii) for Net Sales, the
determination of the Parties being substituted for the determination of the
Steering Committee with respect to Combination Products. Such royalties will be
paid by Micromet to Serono in accordance with the provisions of Sections 8.1
through 8.6 hereof, applying mutatis mutandis the obligations of Serono therein
to Micromet.
     12.2 Sublicensees. In the event this Agreement terminates for any reason,
each of Serono’s Sublicensees at such time will continue to have the rights and
license set forth in their sublicense agreements, subject to the continued
performance of the obligations thereunder; provided, however, that such
Sublicensee agrees in writing that Micromet is entitled to enforce all relevant
terms and conditions of such sublicense agreement directly against such
Sublicensee, and provided further, however, that such Sublicensee is not then in
breach of its sublicense agreement.
     12.3 Sale of Inventory. Upon any termination of this Agreement, Serono and
its Affiliates and Sublicensees will be entitled, during the next [***], to sell
any inventory of the Product which remains on hand as of the effective date of
the termination, so long as Serono pays to Micromet the royalties applicable to
said subsequent sales in accordance with the terms and conditions set forth in
this Agreement.
     12.4 Rights upon Expiration. Upon expiration of this Agreement pursuant to
Section 11.1, Serono will have a worldwide, non-exclusive, royalty-free,
irrevocable right and license, with the right to sublicense and authorize the
grant of further sublicenses, under the Licensed
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

41



--------------------------------------------------------------------------------



 



Know-How to make, have made, use, sell, offer for sale, and import the Product
in the Territory in the Field.
     12.5 Accrued Rights. Termination of this Agreement for any reason will be
without prejudice to any rights that will have accrued to the benefit of a Party
prior to the effective date of such termination. Such termination will not
relieve a Party from obligations that are expressly indicated to survive the
termination of this Agreement.
     12.6 Survival. The following Sections, together with any definitions used
or exhibits referenced therein, will survive any termination or expiration of
this Agreement: 6.2; 6.4.2; 6.5 (only with respect to pending actions); 5.4.5; 7
and 8 (only as to accrued and unpaid amounts); 8.6; 9; 12; 13; 15; and 16.
13. Indemnification and Insurance
     13.1 Indemnification of Micromet. Serono will indemnify Micromet, its
Affiliates, and their respective directors, employees and agents (each, a
“Micromet Indemnitee”), and defend and save each of them harmless from and
against any and all losses, damages, liabilities, costs and expenses (including
reasonable attorneys’ fees and expenses) (collectively, “Losses”) arising in
connection with any and all claims, demands, lawsuits, or investigations by a
Third Party (each a “Third Party Claim”) against a Micromet Indemnitee, to the
extent caused by or arising out of: (a) any breach by Serono of this Agreement,
(b) the gross negligence or willful misconduct on the part of Serono or its
Affiliates or Sublicensees in performing any activity contemplated by this
Agreement, or (c) the development or Commercialization of the Product in the
Territory by or on behalf of Serono (other than by or on behalf of Micromet or
its Affiliates); in each case, excluding any Losses for which Micromet has an
obligation to indemnify Serono pursuant to Section 13.2.
     13.2 Indemnification of Serono. Micromet will indemnify Serono, its
Affiliates, and their respective directors, employees and agents (each, a
“Serono Indemnitee”), and defend and save each of them harmless from and against
any and all Losses arising in connection with any and all Third Party Claims
against a Serono Indemnitee, to the extent caused by or arising out of: (a) any
breach by Micromet of this Agreement, (b) the gross negligence or willful
misconduct on the part of Micromet or its Affiliates in performing any activity
contemplated by this Agreement, (c) the development or Commercialization of the
Product in the Territory by or on behalf of Micromet (other than by or on behalf
of Serono or its Affiliates or Sublicensees), or (d) the lawsuit Micromet AG v.
Cell Therapeutics, Inc., No. CV04-0290 RSM, pending in the United States
District Court for the Western District of Washington, and any further lawsuits
or other proceedings arising therefrom or related thereto; in each case,
excluding any Losses for which Serono has an obligation to indemnify Micromet
and its Affiliates pursuant to Section 13.1.
     13.3 Notice of Claim. All indemnification claims in respect of any Serono
Indemnitee or Micromet Indemnitee seeking indemnity under Sections 13.1 or 13.2
(collectively, the “Indemnitees” and each an “Indemnitee”) will be made solely
by the corresponding Party (the “Indemnified Party”). The Indemnified Party will
give the indemnifying Party (the “Indemnifying Party”) prompt written notice (an
“Indemnification Claim Notice”) of any Losses or the discovery of any fact upon
which such Indemnified Party intends to base a request

42



--------------------------------------------------------------------------------



 



for indemnification under Section 13.1 or Section 13.2, but in no event will the
Indemnifying Party be liable for any Losses that result from any delay in
providing such notice. Each Indemnification Claim Notice must contain a
description of the claim and the nature and amount of such Loss (to the extent
that the nature and amount of such Loss are known at such time). Together with
the Indemnification Claim Notice, the Indemnified Party will furnish promptly to
the Indemnifying Party copies of all notices and documents (including court
papers) received by any Indemnitee in connection with the Third Party Claim.
     13.4 Control of Defense. At its option, the Indemnifying Party may assume
the defense of any Third Party Claim subject to indemnification as provided for
in Sections 13.1 and 13.2 by giving written notice to the Indemnified Party
within thirty (30) days after the Indemnifying Party’s receipt of an
Indemnification Claim Notice. Upon assuming the defense of a Third Party Claim,
the Indemnifying Party may appoint as lead counsel in the defense of the Third
Party Claim any legal counsel it selects. Should the Indemnifying Party assume
the defense of a Third Party Claim, the Indemnifying Party will not be liable to
the Indemnified Party or any other Indemnitee for any legal expenses
subsequently incurred by such Indemnified Party or other Indemnitee in
connection with the analysis, defense or settlement of the Third Party Claim.
     13.5 Right to Participate in Defense. Without limiting Section 13.4, any
Indemnitee will be entitled to participate in, but not control, the defense of a
Third Party Claim for which it has sought indemnification hereunder and to
employ counsel of its choice for such purpose; provided, however, that such
employment will be at the Indemnitee’s own expense unless (a) the employment
thereof has been specifically authorized by the Indemnifying Party in writing,
or (b) the Indemnifying Party has failed to assume the defense and employ
counsel in accordance with Section 13.4 (in which case the Indemnified Party
will control the defense).
     13.6 Settlement. With respect to any Losses relating solely to the payment
of money damages in connection with a Third Party Claim and that will not result
in the Indemnitee’s becoming subject to injunctive or other relief or otherwise
adversely affect the business of the Indemnitee in any manner, and as to which
the Indemnifying Party will have acknowledged in writing the obligation to
indemnify the Indemnitee hereunder, the Indemnifying Party will have the sole
right to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Loss, on such terms as the Indemnifying Party, in its
sole discretion, will deem appropriate, and will transfer to the Indemnified
Party all amounts which said Indemnified Party will be liable to pay prior to
the time of the entry of judgment. With respect to all other Losses in
connection with Third Party Claims, where the Indemnifying Party has assumed the
defense of the Third Party Claim in accordance with Section 13.4, the
Indemnifying Party will have authority to consent to the entry of any judgment,
enter into any settlement or otherwise dispose of such Loss provided it obtains
the prior written consent of the Indemnified Party (which consent will be at the
Indemnified Party’s sole and absolute discretion). The Indemnifying Party that
has assumed the defense of the Third Party Claim in accordance with Section 13.4
will not be liable for any settlement or other disposition of a Loss by an
Indemnitee that is reached without the written consent of such Indemnifying
Party. Regardless of whether the Indemnifying Party chooses to defend or
prosecute any Third Party Claim, no Indemnitee will admit any liability with
respect to, or settle, compromise or discharge, any Third Party Claim without
first

43



--------------------------------------------------------------------------------



 



offering to the Indemnifying Party the opportunity to assume the defense of the
Third Party Claim in accordance with Section 13.4.
     13.7 Cooperation. If the Indemnifying Party chooses to defend or prosecute
any Third Party Claim, the Indemnified Party will, and will cause each other
Indemnitee to, cooperate in the defense or prosecution thereof and will furnish
such records, information and testimony, provide such witnesses and attend such
conferences, discovery proceedings, hearings, trials and appeals as may be
reasonably requested in connection with such Third Party Claim. Such cooperation
will include access during normal business hours afforded to the Indemnifying
Party to, and reasonable retention by the Indemnified Party of, records and
information that are reasonably relevant to such Third Party Claim, and making
Indemnitees and other employees and agents available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder, and the Indemnifying Party will reimburse the Indemnified Party for
all its reasonable out-of-pocket expenses incurred in connection with such
cooperation.
     13.8 Expenses of the Indemnified Party. Except as provided above, the
reasonable and verifiable costs and expenses, including fees and disbursements
of counsel, incurred by the Indemnified Party in connection with any Third Party
Claim will be reimbursed on a calendar quarter basis by the Indemnifying Party,
without prejudice to the Indemnifying Party’s right to contest the Indemnified
Party’s right to indemnification and subject to refund in the event the
Indemnifying Party is ultimately held not to be obligated to indemnify the
Indemnified Party.
     13.9 Insurance. Each Party will obtain and keep in force, through self
insurance or otherwise, in a form reasonably acceptable to the other Party
hereto, insurance in scope and amount as required by law applicable to a Party’s
activities hereunder and such additional amounts as may be reasonably necessary
to cover such Party’s indemnity obligations under this Agreement with scope and
coverage as is normal and customary in the biotechnology/pharmaceutical industry
generally for parties similarly situated. It is understood that such insurance
will not be construed to limit a Party’s liability with respect to its
indemnification obligations under this Section 13. Each Party will, except to
the extent self insured, provide to the other Party upon request a certificate
evidencing the insurance such Party is required to obtain and keep in force
under this Section 13. Such certificate will provide that such insurance will
not expire or be cancelled or modified without at least thirty (30) days’ prior
notice to the other Party.
14. Representations and Warranties
     14.1 Mutual Representations and Warranties. Each Party hereby represents
and warrants to the other Party that, as of the Effective Date:
          14.1.1 Such Party (a) has the corporate power and authority to enter
into this Agreement and perform its obligations hereunder, and (b) has taken all
necessary corporate action on its part required to authorize the execution and
delivery of this Agreement and the performance of its obligations hereunder;

44



--------------------------------------------------------------------------------



 



          14.1.2 This Agreement has been duly executed and delivered on behalf
of such Party and constitutes a legal, valid and binding obligation of such
Party and is enforceable against it in accordance with its terms subject to the
effects of bankruptcy, insolvency or other laws of general application affecting
the enforcement of creditor rights and judicial principles affecting the
availability of specific performance and general principles of equity, whether
enforceability is considered a proceeding at law or equity; and
          14.1.3 The execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder (a) do not conflict with or
violate any requirement of any provision of the articles of incorporation,
bylaws or any similar instrument of such Party in any material way, and (b) do
not conflict with, breach, constitute a default or require any consent under any
contractual obligation by which such Party is bound and do not violate any law
or regulation of any court, governmental body or administrative or other agency
having authority over such Party.
     14.2 Additional Representations and Warranties of Micromet. Micromet hereby
represents and warrants to Serono that, as of the Effective Date:
          14.2.1 Micromet is a corporation duly organized, validly existing and
in good standing under the laws of Germany, and has full corporate power and
authority and the legal right to own and operate its properties and assets and
to carry on its business as it is now being conducted and as it is contemplated
to be conducted by this Agreement;
          14.2.2 Exhibit A sets forth a complete list of all Micromet Patents as
of the Effective Date that would be infringed by the manufacture, use, sale,
offer for sale, or import of the Product anywhere in the world;
          14.2.3 Exhibit C sets forth a complete list of all Technology
Acquisition Agreements entered into by Micromet as of the Effective Date;
          14.2.4 Micromet has the right, power and authority to grant Serono the
licenses and sublicenses set forth in Section 6.1, subject to the terms,
conditions and limitations set forth in the Dyax Agreement and the CAT
Agreement; and the Micromet Patents and Licensed Know-How are free and clear of
any liens, charges, encumbrances or rights of others to possession or use;
          14.2.5 Micromet’s grant of rights and licenses to Serono hereunder is
not in conflict with, or in any way prohibited or limited by, the agreement or
arrangements between Micromet and Cell Therapeutics, Inc. or its predecessors or
affiliates underlying the lawsuit Micromet AG v. Cell Therapeutics, Inc., No.
CV-04-0290 RSM, pending in the United States District Court for the Western
District of Washington;
          14.2.6 Micromet has all right, title and interest in, to and under the
Micromet Patents; the Micromet Patents are subsisting and, to the Knowledge of
Micromet, the Micromet Patents are not invalid or unenforceable, in whole or in
part;

45



--------------------------------------------------------------------------------



 



          14.2.7 to the Knowledge of Micromet, the Micromet Patents have been
filed, prosecuted and maintained at the respective patent offices in accordance
with all applicable laws and regulations, in each case where the failure to
comply with such law or regulation would render such Micromet Patent invalid or
unenforceable, in whole or in part;
          14.2.8 to the Knowledge of Micromet, no Licensed Patent is the subject
of any re-issue, interference, opposition or appeal proceedings, except as
expressly provided in the applicable Technology Acquisition Agreement listed on
Exhibit C;
          14.2.9 to the Knowledge of Micromet, no Third Party has filed, pursued
or maintained or expressly threatened to file, pursue or maintain any claim,
lawsuit, charge, complaint or other action alleging that any Licensed Patent is
invalid or unenforceable, except as expressly provided in the Applicable
Technology Acquisition Agreement listed on Exhibit C;
          14.2.10 Micromet has notified Serono in writing of all patents and
patent applications, of which Micromet is aware, that are issued to or filed by
a Third Party that may cover the manufacture, use, sale, offer for sale, or
importation of the Product in the Territory;
          14.2.11 each of the Technology Acquisition Agreements set forth on
Exhibit C is in full force and effect in accordance with its terms; Micromet is
not in breach of any of such Technology Acquisition Agreements; to Micromet’s
Knowledge, no other party to any of such Technology Acquisition Agreements is in
breach thereof; and Micromet has provided Serono with a true, correct and
complete copy of each of such Technology Acquisition Agreements;
          14.2.12 to the Knowledge of Micromet, all information and data,
whether written or oral, relating to the Product provided by or on behalf of
Micromet to Serono on or before the Effective Date in contemplation of this
Agreement was free from material inaccuracies; and
          14.2.13 Micromet has not willfully failed to disclose information or
data relating to the Product with the intention of causing the information and
data covered by the preceding Section 14.2.12 to be misleading in any material
respects.
          14.2.14 As used herein, “Knowledge of Micromet” means the [***], as of
[***], of [***] of Micromet [***].
     14.3 Additional Covenants of Micromet. Micromet hereby covenants to Serono
that:
          14.3.1 Micromet will not amend or waive, or take any other action or
commit any omission that would alter, any of its rights under any of the
Technology Acquisition Agreements set forth on Exhibit C in any manner that
would materially and adversely affect Serono’s rights and benefits under this
Agreement; and
          14.3.2 Micromet will not license, sell or otherwise transfer any
right, title or interest in, to or under any Licensed Technology to the extent
such right, title or interest is licensed hereunder to Serono; provided,
however, that Micromet will have the right to assign or transfer such right,
title and interest, subject to the rights and licenses granted to Serono
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

46



--------------------------------------------------------------------------------



 



hereunder, to a permitted assignee of Micromet’s rights and obligations
hereunder pursuant to Section 16.2 hereof.
     14.4 Additional Representations and Warranties of Serono. Serono hereby
represents and warrants to Micromet that, as of the Effective Date:
          14.4.1 Serono is a corporation duly organized, validly existing and in
good standing under the laws of Switzerland; and
          14.4.2 Serono has full corporate power and authority and the legal
right to own and operate its properties and assets and to carry on its business
as it is now being conducted and as it is contemplated to be conducted by this
Agreement.
     14.5 Limitation on Representations or Warranties. Notwithstanding anything
to the contrary herein, a Party will not be in breach of any representation or
warranty made pursuant to Section 14 to the extent such breach arises [***]
(a) [***], or (b) [***].
15. Disclaimer; Limitation of Liability
     15.1 Disclaimer of Warranty. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN
SECTION 14, SERONO AND MICROMET MAKE NO REPRESENTATIONS AND GRANT NO WARRANTIES,
EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE, AND SERONO AND MICROMET EACH SPECIFICALLY DISCLAIMS ANY OTHER
REPRESENTATIONS AND WARRANTIES, WHETHER WRITTEN OR ORAL, EXPRESS, STATUTORY OR
IMPLIED, INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENTS OR
THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.
     15.2 Limitation of Liability. IN NO EVENT WILL EITHER PARTY BE LIABLE FOR
LOST PROFITS OR FOR ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES, HOWEVER CAUSED, ON ANY THEORY OF LIABILITY AND WHETHER OR NOT SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, ARISING UNDER ANY
CAUSE OF ACTION AND ARISING IN ANY WAY OUT OF THIS AGREEMENT. THE FOREGOING
LIMITATIONS WILL NOT APPLY TO AN AWARD OF ENHANCED DAMAGES AVAILABLE UNDER THE
PATENT LAWS FOR WILLFUL PATENT INFRINGEMENT AND WILL NOT LIMIT EITHER PARTY’S
OBLIGATIONS TO THE OTHER PARTY UNDER SECTIONS 9 AND 13.
16. Miscellaneous
     16.1 Force Majeure. Neither Party will be held liable or responsible to the
other Party or be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement when
such failure or delay is caused by or results from
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

47



--------------------------------------------------------------------------------



 



events beyond the reasonable control of the non-performing Party, including
fires, floods, embargoes, epidemics, quarantines, terrorism, war, acts of war
(whether war be declared or not), insurrections, riots, civil commotion,
strikes, lockouts or other labor disturbances, failure or delay of
transportation, default by suppliers or unavailability of raw materials, acts of
God or acts, omissions or delays in acting by any governmental authority. The
non-performing Party will notify the other Party of such force majeure within
ten (10) days after such occurrence by giving written notice to the other Party
stating the nature of the event, its anticipated duration, and any action being
taken to avoid or minimize its effect. The suspension of performance will be of
no greater scope and no longer duration than is necessary and the non-performing
Party will use commercially reasonable efforts to remedy its inability to
perform. In the event that Micromet provides notice of force majeure to Serono,
Serono will have the right not to make any future payments otherwise payable
pursuant to Section 3.5.2 until such time as Micromet resumes performance
hereunder, and either the schedule for payments hereunder will be revised to
apply any payments already made in advance by Serono for the performance so
delayed or suspended by Micromet to such performance once it is resumed or
Micromet will refund any such payments to Serono in the event that such
performance is not for any reason resumed within a reasonable period of time.
     16.2 Assignment. Neither Party will sell, transfer, assign, delegate,
pledge or otherwise dispose of, whether voluntarily, involuntarily, by operation
of law or otherwise, this Agreement or any of its rights or obligations under
this Agreement without the prior written consent of the other Party (which
consent may be granted, withheld or conditioned at such other Party’s sole and
absolute discretion); provided, however, that either Party may assign or
transfer this Agreement or any of its rights or obligations under this Agreement
without the consent of the other Party (a) to any Affiliate of such Party, or
(b) to any Third Party with which it merges or consolidates, or to which it
transfers all or substantially all of its assets to which this Agreement
relates. If any Affiliate to which a Party has assigned its rights or
obligations under this Agreement thereafter ceases to be an Affiliate of such
Party, then such assignment will be deemed to require the consent of the other
Party pursuant to this Section 16.2. The assigning Party (unless it is not the
surviving entity) will remain jointly and severally liable with the relevant
Affiliate or Third Party assignee under this Agreement, and the relevant
Affiliate assignee, Third Party assignee or surviving entity will assume in
writing all of the assigning Party’s obligations under this Agreement. Any
purported assignment or transfer in violation of this section will be void ab
initio and of no force or effect.
     16.3 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of either Party under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never composed a part of this Agreement,
(c) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance from this Agreement, and (d) in lieu of such
illegal, invalid or unenforceable provision, the Parties will negotiate a legal,
valid and enforceable provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and reasonably acceptable to the
Parties.

48



--------------------------------------------------------------------------------



 



     16.4 Governing Law; Dispute Resolution.
          16.4.1 Governing Law. This Agreement, and any claim, dispute, or
controversy of whatever nature arising out of or relating to this Agreement will
be governed by and construed in accordance with the laws of the State of New
York, without giving effect to any principles, statutory provisions or other
rules of choice of law that would require the application of the laws of a
different state or country.
          16.4.2 Resolution by [***]. The Parties will try to settle their
differences amicably between themselves. If any claim, dispute, or controversy
(other than a matter subject to resolution by the Steering Committee or the
Chief Executive Officers pursuant to Section 2.1.5) arises out of or concerns
the interpretation of this Agreement, the performance or alleged nonperformance
of a Party’s obligations under this Agreement, or any other alleged breach of
this Agreement (each a “Dispute”), a Party will, before initiating any
proceedings pursuant to Section 16.4.3, notify the other Party in writing of
such Dispute. If the Parties are unable to resolve a Dispute within [***] of
receipt by one Party of the written notice from the other Party regarding the
Dispute, such Dispute will be referred to [***] who will meet in person at least
once and use their good faith efforts to resolve the Dispute within [***] after
such referral. For the avoidance of doubt, in no event will the dispute
resolution provisions applicable to Steering Committee actions in Section 2.1.5
limit a Party’s right to resolve, in accordance with the terms of this
Section 16.4, any Dispute arising out of or concerning the interpretation of
this Agreement, the performance or alleged nonperformance of a Party’s
obligations under this Agreement, or any other alleged breach of this Agreement.
          16.4.3 Resolution by the Courts. If a Dispute is not resolved as
provided in the preceding Section 16.4.2, whether before or after termination of
this Agreement, the Parties hereby agree to the exclusive jurisdiction of the
courts of competent jurisdiction in New York, New York. Each Party hereby agrees
to such exclusive jurisdiction and waives any objections as to the personal
jurisdiction or venue of such courts.
          16.4.4 Injunctive Relief. Notwithstanding the provisions of this
Section 16.4, either Party will have the right to seek temporary injunctive
relief in any court of competent jurisdiction as may be available to such Party
under the laws and rules applicable in such jurisdiction.
     16.5 Notices. All notices or other communications that are required or
permitted hereunder will be in writing and delivered personally, sent by
facsimile (and promptly confirmed by personal delivery or overnight courier as
provided in this Agreement), or sent by internationally-recognized overnight
courier addressed as follows:
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

49



--------------------------------------------------------------------------------



 



     If to Serono, to:
Ares Trading S.A.
Zone Industrielle de l’Ouriettaz
CH-1170 Aubonne
Switzerland
Attention: General Manager
Facsimile: ++41 22 354 5081
with a copy to:
Serono International S.A.
15bis, chemin des Mines
Case postale 54
1211 Genève 20
Switzerland
Attention: General Counsel
Facsimile: ++41 22 739 3070

50



--------------------------------------------------------------------------------



 



     If to Micromet, to:
Micromet AG
Staffelseestr. 2
81477 Munich
Germany
Attention: Chief Executive Officer
Facsimile: ++49 89 895 277 205
with a copy to:
Cooley Godward, LLP
One Freedom Square
Reston Town Center
11951 Freedom Drive
Reston, Virginia 20190-5656
Attention: Matthias Alder
Facsimile: (703) 456-8100
or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance with this Agreement. Any
such communication will be deemed to have been given (a) when delivered, if
personally delivered or sent by facsimile on a business day, and (b) on the
second business day after dispatch, if sent by internationally-recognized
overnight courier. It is understood and agreed that this Section 16.5 is not
intended to govern the day-to-day business communications necessary between the
Parties in performing their duties, in due course, under the terms of this
Agreement.
     16.6 Entire Agreement; Modifications. This Agreement sets forth and
constitutes the entire agreement and understanding between the Parties with
respect to the subject matter of this Agreement and all prior agreements,
understanding, promises and representations, whether written or oral, with
respect thereto are superseded by this Agreement, including the Confidentiality
Agreement between the Parties dated February 24, 2004, amended and restated on
May 5, 2004 (the “CDA”); provided that any “Confidential Information” as defined
in the CDA will be deemed to be Confidential Information subject to the terms of
this Agreement as if disclosed under this Agreement by the Party that is the
“Disclosing Party” under the CDA. Each Party confirms that it is not relying on
any representations or warranties of the other Party except those that are
expressly made in this Agreement. No amendment or modification of this Agreement
will be binding upon the Parties unless made in a writing referencing this
Agreement and duly executed by authorized representatives of both Parties.
     16.7 Relationship of the Parties. It is expressly agreed that the
relationship between the Parties is and will be that of independent contractors,
and that the relationship between the Parties will not constitute a partnership,
joint venture or agency relationship. Neither Party will have the authority to
make any statements, representations or commitments of any kind, or to take any
action, which will be binding on the other Party, without the prior written
consent of the other Party to do so. All persons employed by a Party will be
employees of such Party and not

51



--------------------------------------------------------------------------------



 



of the other Party and all costs and obligations incurred by reason of any such
employment will be for the account and expense of such Party.
     16.8 Waiver. Any term or condition of this Agreement may be waived at any
time by the Party that is entitled to the benefit of such term or condition, but
no such waiver will be effective unless set forth in a written instrument duly
executed by or on behalf of the Party waiving such term or condition. The waiver
by either Party of any right under this Agreement or of claims based on the
failure to perform or a breach by the other Party hereof will not be deemed a
waiver of any other right under this Agreement or of any other breach or failure
by said other Party whether of a similar nature or otherwise.
     16.9 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
     16.10 No Benefit to Third Parties. The representations, warranties,
covenants and agreements set forth in this Agreement are for the sole benefit of
the Parties hereto and their successors and permitted assigns, and they will not
be construed as conferring any rights on any other parties.
     16.11 Further Assurance. Each Party will duly execute and deliver, or cause
to be duly executed and delivered, such further instruments and do and cause to
be done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes hereof, or to better assure and confirm
unto such other Party its rights and remedies under this Agreement.
     16.12 English Language. This Agreement has been written and executed in the
English language. Any translation of this Agreement into any other language will
not be an official version hereof, and in the event of any conflict in
interpretation between the English version of this Agreement and such
translation, the English version will control.
     16.13 No Drafting Party. This Agreement has been submitted to the scrutiny
of, and has been negotiated by, both Parties and their counsel, and will be
given a fair and reasonable interpretation in accordance with its terms, without
consideration or weight being given to any such terms having been drafted by any
Party or its counsel.
     16.14 Construction. Except where the context otherwise requires, wherever
used, the singular will include the plural, the plural the singular, the use of
any gender will be applicable to all genders, and the word “or” is used in the
inclusive sense (and/or). The captions of this Agreement are for convenience of
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement. The term “including” as used herein means including, without limiting
the generality of any description preceding such term. References to “Section”
or “Exhibit” are references to the numbered sections of this Agreement and the
exhibits attached to this Agreement, unless expressly stated otherwise.
[Remainder of this page is left blank intentionally]

52



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed by their duly authorized representatives as of the date first above
written.

              Micromet AG   Ares Trading S.A.
 
            By:   /s/ Christian Itin   By: /s/ Leon Bernhardt     Christian Itin
  Name: Leon Bernhardt     Chief Executive Officer   Title: Authorized
Representative
 
            By:   /s/ Gregor K. Mirow   By: /s/ F. Naef     Gregor K. Mirow  
Name: F. Naef     Chief Financial Officer   Title: Authorized Representative

[Signature Page to the Collaboration and License Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit A
Micromet Patents
[ *** ]

                          Application           Patent     Country   date  
Application #   Date of grant   #   Status           Granted patents          
[***]
  [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]          
[***]          
 
                   
[***]
  [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



[ *** ]

                                  Priority   Priority   Publication  
Publication       Patent     Country   date   #   date   #   Patent date   #  
status
[***]
  [***]   [***]   [***]   [***]   [***]   [***]   [***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



Exhibit 10.34
Exhibit B
MT201 Amino Acid Sequence
I. MT 201: VL Sequence
a. Nucleic Acid / Amino Acid portrayal
[***]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



b. Amino Acid portrayal
[***]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



II. MT 201: VH Sequence
a. Nucleic Acid / Amino Acid portrayal
[***]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



b. Amino Acid portrayal
[***]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



Exhibit C
Technology Acquisition Agreements
[***]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



Exhibit D
Milestone Payments

          Milestone Event   Milestone Payment
1. Enrollment of the last patient in the Ongoing Trial MT201-201 (prostate
cancer)
  US$ 1,000,000  
 
       
2. Enrollment of the last patient in the Ongoing Trial MT201-202 (metastatic
breast cancer)
  US$ 1,000,000  
 
       
3. Sixty (60) days following receipt by Serono of the Final Study Report for the
second Ongoing Trial to be completed
  US$ 10,000,000  
 
       
4. Enrollment of the first patient in the first Pivotal Trial of the Product for
the first Indication and such trial is not terminated prior to the payment due
date described in Section 7.2 for this development milestone
  US$[***]
 
       
5. Enrollment of the first patient in the first Pivotal Trial of the Product for
the second Indication and such trial is not terminated prior to the payment due
date described in Section 7.2 for this development milestone
  US$[***]
 
       
6. Enrollment of the first patient in the first Pivotal Trial of the Product for
the third Indication and such trial is not terminated prior to the payment due
date described in Section 7.2 for this development milestone
  US$[***]
 
       
7. Filing of the first BLA for the Product in the United States for the first
Indication
  US$[***]
 
       
8. Filing of the first BLA for the Product in the United States for the second
Indication
  US$[***]
 
       
9. Filing of the first BLA for the Product in the United States for the third
Indication
  US$[***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



          Milestone Event   Milestone Payment
10. Filing of the first MAA for the Product in the European Union (or if the
European Union does not exist at the time of filing, then filing in any three of
the five Major Markets in Europe) for the first Indication
  US$[***]
 
       
11. Filing of the first MAA for the Product in the European Union (or if the
European Union does not exist at the time of filing, then filing in any three of
the five Major Markets in Europe) for the second Indication
  US$[***]
 
       
12. Filing of the first MAA for the Product in the European Union (or if the
European Union does not exist at the time of filing, then filing in any of three
of the five Major Markets in Europe) for the third Indication
  US$[***]
 
       
13. Filing of the first application for Marketing Approval for the Product in
Japan for the first Indication
  US$[***]
 
       
14. Filing of the first application for Marketing Approval for the Product in
Japan for the second Indication
  US[***]
 
       
15. Filing of the first application for Marketing Approval for the Product in
Japan for the third Indication
  US$[***]
 
       
16. Receipt of Marketing Approval for the Product in the United States for the
first Indication
  US$[***]
 
       
17. Receipt of Marketing Approval for the Product in the United States for the
second Indication
  US$[***]
 
       
18. Receipt of Marketing Approval for the Product in the United States for the
third Indication
  US$[***]
 
       
19. Receipt of Marketing Approval for the Product in the European Union (or if
the European Union does not exist at the time of the receipt of Marketing
Approval, then receipt in any three of the five Major Markets in Europe) for the
first Indication
  US$[***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



          Milestone Event   Milestone Payment
20. Receipt of Marketing Approval for the Product in the European Union (or if
the European Union does not exist at the time of the receipt of Marketing
Approval, then receipt in any three of the five Major Markets in Europe) for the
second Indication
  US$[***]
 
       
21. Receipt of Marketing Approval for the Product in the European Union (or if
the European Union does not exist at the time of the receipt of Marketing
Approval, then receipt in any three of the five Major Markets in Europe) for the
third Indication
  US$[***]
 
       
22. Receipt of Marketing Approval for the Product in Japan for the first
Indication
  US$[***]
 
       
23. Receipt of Marketing Approval for the Product in Japan for the second
Indication
  US$[***]
 
       
24. Receipt of Marketing Approval for the Product in Japan for the third
Indication
  US$[***]
 
       

The milestone payments set forth in items 7-12 and 16-21 above will be reduced
by [***] percent ([***]%) in the event that the applicable milestone event
occurs during the Co-Promotion Period and during such time as the United States
(for items 7-9 and 16-18) or Europe (for items 10-12 and 19-21) are within the
Co-Promotion Territory.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



Exhibit E
Sharing of Development Expenses during the Co-Promotion Period
     The percentage of Development Expenses in the United States and Europe for
the Product that Micromet will bear during the Co-Promotion Period is set forth
in the following table:

          Percentage of United States/Europe Co-Promotion Territory  
Development Expenses
United States only
  [***]%
Europe only
  [***]%
United States and Europe
  [***]%

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



Exhibit F
Net Profits
“Net Profits” means Net Sales of the Product in the Co-Promotion Territory,
less: (a) [***], (b) [***], (c) [***], (d) [***], and (e) [***].
“Cost of Goods Sold” means, with respect to a particular unit of the Product,
(a) the [***], or (b) [***] a [***], and any [***], [***], [***] and [***] of
the Product (if necessary), [***], and [***] borne by Serono (to the extent not
included in such [***]).
“Distribution Costs” means the costs and expenses specifically identifiable to
the distribution of the Product, consisting of [***], [***] and other [***],
[***], [***], [***], [***] and [***] and other such activities, but in any case,
not including [***].
“Fully-Burdened Manufacturing Cost” means the consolidated fully burdened cost
incurred by Serono or on its behalf in the manufacture of the Product, including
(a) [***] costs; (b) [***] costs, to the extent allocable to the Product; (c)
[***] costs; (d) [***] costs; (e) costs of [***] of the Product (if necessary),
[***]; and (f) [***] reasonably allocable to the Product, in each case as
determined in accordance with International Accounting Standards as applied by
Serono consistently across its products. Fully-Burdened Manufacturing Cost will
exclude [***] [***], [***] and any [***] not directly related and allocable to
the Product in accordance with Serono’s methodology for allocating such costs
across its other products.
“Marketing Costs” means the direct costs and expenses incurred in connection
with the marketing and advertising of the Product following Marketing Approval,
including [***], [***], [***], [***] and [***], [***], [***], [***] required to
maintain or expand [***] of the Product and other similar activities related to
the Product, obtaining [***], and obtaining [***] (to the extent not included in
the [***]); all of which costs will be calculated based on both [***] (e.g.,
[***] for the [***] and [***] and [***] for [***] allocated to [***] of the
Product in the, etc.) and [***] and [***] (e.g., [***], [***], [***], etc.) in
each case as determined in accordance with International Accounting Standards as
applied by Serono consistently across its products.
“General and Administrative Costs” means the general and administrative costs
allocated to the [***] and [***], as determined in accordance with International
Accounting Standards as applied by Serono consistently across its products.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



Exhibit G
Micromet Program Plan

[***]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



Exhibit H
Press Release

 



--------------------------------------------------------------------------------



 



Exhibit I
[***]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



First Amendment to Collaboration and License Agreement
This First Amendment to the Collaboration and License Agreement (the “First
Amendment”) is entered into on November 24, 2006 (the “First Amendment Effective
Date”) between Micromet AG, with its principal place of business at
Staffelseestrasse 2, 81477, Munich, Germany (“Micromet”), and Ares Trading S.A.,
with its principal place of business at Zone Industrielle de l’Ouriettaz,
CH-1170 Aubonne, Switzerland (“Serono”). Micromet and Serono each may be
referred to herein individually as a “Party,” or collectively as the “Parties.”
Recitals
     Whereas, Micromet and Serono have entered into a certain Collaboration and
License Agreement dated December 3, 2004 (the “Agreement”), with respect to the
development and commercialization of Micromet’s proprietary pharmaceutical
product comprising a human antibody of IgG-1 subtype binding to EpCAM;
     Whereas, Micromet and Serono desire to amend the Agreement to reflect a
modification of the Micromet Program agreed by the Parties;
     Now Therefore, in consideration of the foregoing premises and mutual
promises, covenants and conditions contained in this First Amendment, the
Parties agree as follows:
Agreement
1. All capitalized terms not defined herein shall refer to terms defined in
Section 1 of the Agreement.
2. Amendment to Section 1. The Parties agree to amend Section 1 of the Agreement
by adding the following terms as follows:
          1.79 “Additional Phase I Study” has the meaning set forth in
Section 3.1.7.
          1.80 “Final Phase I Study Report” has the meaning set forth in
Section 3.1.8.
3. Amendment to Section 2.1.3. The Parties agree to amend the first sentence of
Section 2.3.1 of the Agreement as follows:
          2.1.3 Steering Committee Meetings. The Steering Committee will meet
not less than once every calendar quarter until the completion of the Micromet
Program and during the development of the Product during the Co-Promotion
Period; thereafter, the Steering Committee will meet not less than
semi-annually. [Remainder of Section 2.1.3 unchanged]
4. Amendment to Section 3.1. The Parties agree to amend Section 3.1 of the
Agreement in part as follows:

1



--------------------------------------------------------------------------------



 



     3.1 Micromet Program. Subject to the terms and conditions of this
Agreement, Micromet will perform the following activities (collectively, the
“Micromet Program”) following the Effective Date, all as described in further
detail in the plan attached to this Agreement as Exhibit G (as may be amended by
the Steering Committee from time to time pursuant to Section 2.1), which plan
will include the development timelines and a budget of Development Expenses to
be incurred pursuant to the Micromet Program (the “Micromet Program Plan”):
          [Section 3.1.1 to Section 3.1.6 remain unchanged]
          3.1.7 Additional Phase I Monotherapy Study. Performance of a Phase I
clinical trial (identified as MT201-103) designed to demonstrate the safety of
the Product as a monotherapy in patients with solid tumors (the “Additional
Phase I Study”); and
          3.1.8 Final Phase I Study Reports. Preparation of a final study report
for the Combination Study and the Additional Phase I Study (each, a “Final Phase
I Study Report”), to be performed following database lock and completion of the
applicable study.
5. Amendment to Section 3.3.1. The Parties agree to amend and restate
Section 3.3.1 of the Agreement, in its entirety, as follows:
          3.3.1 Scope. Promptly following receipt of the first draft of the
first Final Phase I Study Report, the Steering Committee will begin to develop a
strategy for the development of the Product and further Development Activities
through Marketing Approval of the Product, other than the Development Activities
included in the Micromet Program (the “Serono Program”).
6. Amendment to Section 3.3.2(b). The Parties agree to amend and restate
Section 3.3.2(b) of the Agreement, in its entirety, as follows:
     (b) Within [***] after receipt by Serono of the last Final Phase I Study
Report, the Project Team will review and update the draft Serono Program Plan,
if necessary, and present the Serono Program Plan to the Steering Committee for
review and approval. Within [***] of its receipt, the Steering Committee will
approve the Serono Program Plan, after, if necessary, making any revisions
thereto to render such plan approvable.
7. Amendment to Section 3.5.1. The Parties agree to amend and restate
Section 3.5.1 of the Agreement, in its entirety, as follows:
     3.5.1 Obligation. Serono will bear all Development Expenses incurred by the
Parties; provided, however, that (a) any expenses in excess of [***]% of the
approved budget of Exhibit G (as may be amended by the Steering Committee
pursuant to Section 2.1) shall be subject to Steering Committee approval; and
(b) during the Co-Promotion Period, the allocation of Development Expenses
incurred by the Parties for the Serono Program will be as set forth in Section
5.3.
8. Amendment to Section 11.3. The Parties agree to amend and restate
Section 11.3 of the Agreement, in its entirety, as follows:
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

2



--------------------------------------------------------------------------------



 



     11.3 Termination at Will. Serono may terminate this Agreement in its
entirety, for any reason or no reason: (a) [***] upon written notice to Micromet
following receipt by Serono of the last Final Phase I Study Report, and (b) upon
[***] days’ prior written notice to Micromet at any time thereafter.
9. Amendment to Exhibit G. The Parties agree to amend and restate Exhibit G. An
amended Exhibit G is attached to this First Amendment and shall replace the
original Exhibit G attached to the Agreement.
10. Counterparts. This First Amendment may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
11. Effectiveness. This First Amendment will become effective upon the execution
hereof by both Parties.
12. Continuing Effect. Other than as set forth in this First Amendment, all of
the terms and conditions of the Agreement will continue in full force and
effect.
In Witness Whereof, the Parties have executed this First Amendment in duplicate
originals by their duly authorized officers as of the First Amendment Effective
Date.

                  Ares Trading S.A.   Micromet AG    
 
               
By:
  /s/ Franck Latrille   By:   /s/ Jens Hennecke    
Name:
  Franck Latrille   Name:   Jens Hennecke    
Title:
  Authorized Representative   Title:   VP Business Development    
 
                Ares Trading S.A.   Micromet AG    
 
               
By:
  /s/ Jacque Theurillat   By:   /s/ Carsten Reinhardt    
Name:
  Jacque Theurillat   Name:   Carsten Reinhardt    
Title:
  Authorized Representative   Title:   SVP Clinical Development    

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

3



--------------------------------------------------------------------------------



 



Exhibit G
Micromet Program Plan
[***]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

4